Exhibit 10.1

 

Execution Copy

 

ASSET SALE AND PURCHASE AGREEMENT

 

BY AND AMONG

 

CENTENE CORPORATION,

 

BUCKEYE COMMUNITY HEALTH PLAN, INC.

 

SUMMA HEALTH SYSTEM

 

AND

 

SUMMACARE, INC.

 

JANUARY 10, 2005

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

    

DEFINITIONS

   1

ARTICLE II

    

SALE OF ASSETS

   6

2.1

  

Sale and Purchase of Assets

   6

2.2

  

Excluded Assets

   8

2.3

  

Exclusion of Certain Contracts

   9

2.4

  

Liabilities

   9

2.5

  

Purchase Price

   11

2.6

  

Closing and Closing Date

   12

2.7

  

Actions to he Taken at Closing

   12

ARTICLE III

    

REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER

   14

3.1

  

Representations and Warranties of Parent and Seller

   14

3.2

  

Representations and Warranties True and Correct at Closing; Breaches

   24

ARTICLE IV

    

REPRESENTATIONS AND WARRANTIES OF BUYER

   24

4.1

  

Representations and Warranties of Buyer

   24

4.2

  

Representations and Warranties True and Correct at Closing; Breaches

   26

ARTICLE V

    

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

   26

ARTICLE VI

    

BUYER’S CONDITIONS PRECEDENT TO CLOSING

   26

6.1

  

Instruments of Transfer

   26

6.2

  

Assignment of Purchased Provider Agreements

   27

6.3

  

Corporate Resolutions

   27

6.4

  

Performance of Conditions Precedent

   27

6.5

  

Good Standing Certificate

   27

6.6

  

Secretary’s Certificates

   27

6.7

  

Incumbency Certificate

   27

6.8

  

Buyer’s Medicaid Contract

   27

6.9

  

Opinion of Seller’s Counsel

   27

6.10

  

Termination/Release of Seller’s Medicaid Contract

   27

6.11

  

Provider Network

   27

6.12

  

Third Party Approvals and Consents

   28

6.13

  

Seller’s Representations and Warranties True and Correct

   28

6.14

  

Governmental Consents and Approvals

   28

6.15

  

IBNR Expense Certification

   28

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

6.16

  

Litigation

   29

6.17

  

Certain Covenants

   29

6.18

  

Deliveries

   29

ARTICLE VII

    

SELLER’S CONDITIONS PRECEDENT TO CLOSING

   29

7.1

  

Agreements

   29

7.2

  

Performance of Conditions Precedent

   29

7.3

  

Good Standing Certificates

   29

7.4

  

Secretary’s Certificates

   29

7.5

  

Secretary’s Certificates

   29

7.6

  

Membership

   29

7.7

  

Incumbency Certificate

   30

7.8

  

Buyer’s Representations and Warranties True and Correct

   30

7.9

  

Litigation

   30

7.10

  

Miscellaneous

   30

7.11

  

Deliveries

   30

ARTICLE VIII

    

JOINT CONDITIONS PRECEDENT TO CLOSING

   30

8.1

  

Closing of Transactions Under Related Agreements

   30

8.2

  

Registration Agreement

   30

ARTICLE IX

    

ADDITIONAL AGREEMENTS OF SELLER

   30

9.1

  

Conduct of Business Pending Closing

   30

9.2

  

Access to Documents and Premises

   32

9.3

  

Noncompetition and Nonsolicitation

   32

9.4

  

Seller’s Employment Issues

   34

9.5

  

Additional Financial Information

   35

9.6

  

Supplements to Schedules

   35

9.7

  

Payment of Excluded Liabilities

   35

9.8

  

Credentialing

   36

9.9

  

Joinder in Litigation

   36

9.10

  

Termination of Incentive Pools/Funds

   36

9.11

  

Right of First Offer

   36

ARTICLE X

    

ADDITIONAL AGREEMENTS OF BUYER

   37

10.1

  

Maintenance of Records

   37

ARTICLE XI

    

ADDITIONAL AGREEMENTS OF BUYER AND SELLER

   37

11.1

  

Regulatory Milestones Prior to Closing

   37

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page


--------------------------------------------------------------------------------

11.2

  

Ohio Department of Insurance

   38

11.3

  

Ohio Department for Job and Family Services

   38

11.4

  

Transition Issues

   38

11.5

  

Public Information Releases

   39

11.6

  

Cooperation

   39

11.7

  

On-Site Presence

   39

11.8

  

ODJFS and Other Required Reporting

   40

11.9

  

Securities Law Compliance

   40

ARTICLE XII

    

INDEMNIFICATION

   40

12.1

  

Indemnification by Seller

   40

12.2

  

Indemnification by Buyer

   41

12.3

  

Limitations

   41

12.4

  

Remedies

   42

12.5

  

Notice and Right to Defend

   42

12.6

  

Right of Set-Off

   43

ARTICLE XIII

    

TERMINATION

   43

13.1

  

Termination

   43

13.2

  

Effect of Termination

   44

13.3

  

Waiver

   44

ARTICLE XIV

    

ARBITRATION

   45

14.1

  

Conciliation and Mediation

   45

14.2

  

Arbitration

   45

14.3

  

Equitable Relief

   45

ARTICLE XV

    

MISCELLANEOUS

   46

15.1

  

Notices

   46

15.2

  

Waiver

   46

15.3

  

Counterparts

   46

15.4

  

Delivery by Facsimile

   46

15.5

  

Headings

   47

15.6

  

Severability

   47

15.7

  

Entire Agreement

   47

15.8

  

Successors and Assigns

   47

15.9

  

HIPAA Compliance

   47

15.10

  

Governing Law

   48

15.11

  

Cost of Transaction

   48

15.12

  

Further Assurances

   48

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         

Page

--------------------------------------------------------------------------------

15.13

  

Construction

   48

15.14

  

Third Parties

   49

15.15

  

Time is of the Essence

   49

15.16

  

Confidentiality

   49

15.17

  

Rights Cumulative

   49

15.18

  

Amendments

   49

 

iv



--------------------------------------------------------------------------------

ASSET SALE AND PURCHASE AGREEMENT

 

THIS ASSET SALE AND PURCHASE AGREEMENT (“Agreement”) is made and entered into as
of this 10th day of January, 2005 (“Execution Date”), by and among Centene
Corporation (“Centene”), Buckeye Community Health Plan, Inc., an Ohio health
insurance corporation, a wholly-owned subsidiary of Centene (“Buyer”), Summa
Health System, an Ohio corporation (“Parent”), and SummaCare, Inc., an Ohio
corporation and a second-tier subsidiary of Parent (“Seller”).

 

RECITALS:

 

A. Buyer is licensed as a Heath Insuring Corporation (“HIC”) under Chapter 1751
of the Ohio Revised Code by the Ohio Department of Insurance (“ODI”).

 

B. Seller is licensed as a HIC by ODI.

 

C. The Medicaid Business is accredited by the National Committee for Quality
Assurance (“NCQA”) with a rating of “excellent.”

 

D. Seller’s HIC operations are comprised of several business segments, including
a commercial HIC business and a managed-care business operated pursuant to a
Medicaid Contract with the Ohio Department for Job and Family Services
(“ODJFS”).

 

E. Seller desires to sell, assign, and deliver to Buyer, and Buyer desires to
purchase, accept assignment, and accept delivery from Seller, the Medicaid
Business with the Medicaid Members being re-enrolled with Buyer, as well as
other related assets described herein.

 

F. Buyer and Seller executed a Confidentiality Agreement dated September 24,
2003, relating to the transactions set forth in this Agreement (the
“Confidentiality Agreement”).

 

G. Buyer and Seller wish to set forth the terms and conditions under which Buyer
will buy and Seller will sell, or cause to be sold, the assets of the Medicaid
Business.

 

NOW, THEREFORE, for and in consideration of the above recitals and the
representations, warranties, mutual covenants, and agreements herein expressed,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged, the parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

In addition to certain terms defined elsewhere in this Agreement, the following
terms shall be defined as set forth below.

 

“AAA” has the meaning ascribed to it in Section 14.2.

 



--------------------------------------------------------------------------------

“Affiliates” means (i) any Person directly or indirectly controlling, controlled
by or under common control with another Person where “control” means possession,
directly or indirectly, of the power to direct the management and policies of a
Person whether through the ownership of voting securities, by contract or
otherwise; (ii) any Person owning or controlling 10% or more of the outstanding
voting securities of such other Person; (iii) any officer, director or partner
of such Person; and (iv) if such person is an officer, director or partner, any
such company for which such Person acts in such capacity.

 

“Affiliated Group” means any affiliated group as defined in Code §1504 that has
filed a consolidated return for federal income tax purposes (or any similar
group under state, local or foreign law) for a period during which the Seller or
its Subsidiaries was a member.

 

“Agreement” has the meaning ascribed to it in the preamble.

 

“Applicable Rate” means the prime rate as published in the Wall Street Journal
from time to time.

 

“Assets” means the assets of Seller or Seller’s Affiliates that are being
acquired by Buyer as set forth in Section 2.1 of this Agreement.

 

“Assumed Liabilities” has the meaning ascribed it in Section 2.4.

 

“Average Stock Price” means the average closing price per share of the Centene
Common Stock on the New York Stock Exchange for the five (5) consecutive trading
days immediately preceding date of the public announcement of the transaction.

 

“Benefit Plan” means any (i) nonqualified deferred compensation or retirement
plan or arrangement, whether or not funded and whether or not terminated, (ii)
qualified defined contribution retirement plan or arrangement that is an
employee pension benefit plan under the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), whether or not funded and whether or not
terminated, (iii) qualified defined benefit retirement plan or arrangement which
is an employee pension benefit plan under ERISA, whether or not funded and
whether or not terminated, or (iv) employee welfare benefit plan under ERISA or
fringe benefit or other retirement, bonus, severance, retention, vacation, sick
pay or incentive plan or program, whether or not funded and whether or not
terminated.

 

“Board of Arbitration” has the meaning ascribed to it in Section 14.2.

 

“Books and Records” has the meaning ascribed to in Section 2.1(d).

 

“Buyer” has the meaning ascribed to it in the preamble.

 

“Buyer’s Medicaid Contract” means the contract effective on or immediately
following the Closing Date by and between ODJFS and Buyer for the Service Area.

 

“Centene Common Stock” means the Common Stock, par value $.01, of Centene.

 

2



--------------------------------------------------------------------------------

“Centene Change in Control” means the acquisition by a single entity or
identifiable group, whether by merger, the purchase of stock or assets or
otherwise, of all or substantially all of the stock or assets of Centene and the
then-current management of Centene is no longer in control of the management and
direction of the Medicaid Business in Summit County.

 

“Closing” means the closing of the purchase and sale of the Assets occurring on
the Closing Date.

 

“Closing Date” means the date of Closing as determined pursuant to Section 2.6.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Competing Business” means any health insurance or health benefit program,
including, without limitation, any health maintenance organization, any health
insurance corporation health care preferred provider organization, or
traditional indemnity program offered by Seller or any of Seller’s Affiliates
(or a similar or related business or expansion into related lines of business
because of an expansion of the State of Ohio managed care program, including,
without limitation to the extent the Ohio Enhanced Care Management program
becomes a participant in the Medicaid business) to Medicaid beneficiaries
through the State of Ohio Medicaid managed care program or any successor program
thereto.

 

“Confidentiality Agreement” has the meaning ascribed to it in the recitals.

 

“ERISA” has the meaning set forth in the definition of Benefit Plan.

 

“Excluded Assets” means those assets of Seller that are excluded from the
transaction that is the subject of this Agreement pursuant to Section 2.2.

 

“Excluded Contract” has the meaning ascribed to it in Section 2.2(d).

 

“Excluded Liabilities” means those liabilities of Seller that are excluded from
the transaction that is the subject of this Agreement pursuant to Section
2.4(b).

 

“Execution Date” has the meaning ascribed to it in the preamble.

 

“Financial Statements” has the meaning set forth in Section 3.1(e) of this
Agreement.

 

“First Capitation Date” means the date one (1) day after the date upon which
Buyer receives the First Capitation Payment.

 

“First Capitation Payment” means the first capitation payment following the
Closing Date which is received by Buyer directly from ODJFS as a payment for
Buyer’s own account.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied throughout the specified period and in
the immediately prior comparable period.

 

3



--------------------------------------------------------------------------------

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

 

“HIC” has the meaning ascribed to it in the recitals.

 

“Hired Employee” has the meaning set forth in Section 9.4(b) of this Agreement.

 

“IBNR Expenses” means the actuarial estimate of medical expenses that have been
incurred by Medicaid Members but not reported.

 

“In-Scope Employee” has the meaning set forth in Section 9.4(b) of this
Agreement.

 

“Intellectual Property” means any of the following in any jurisdiction
throughout the world including, without limitation, all income, royalties,
damages and payments due or payable at the Closing or thereafter, including,
without limitation, damages and payments for past, present or future
infringements or misappropriations thereof, the right to sue and recover for
past infringements or misappropriations thereof: patents and patent applications
and patent disclosures, trademarks, trade names, service marks, brand names,
Internet domain names, inventions, copyrights and copyrightable works (including
software), processes, formulae, trade dress, business and product names, logos,
slogans, trade secrets and confidential information, industrial models, designs,
methodologies, computer programs (including all source code) and related
documentation, technical information, manufacturing, engineering and technical
drawings, know-how and all pending applications for and registrations of
patents, trademarks, service marks and copyrights.

 

“Interim Financial Statements” has the meaning set forth in Section 3.1(e) of
this Agreement.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and including but not limited to
the lien or security interest arising from a mortgage, charge, pledge,
assignment, hypothecation, security agreement, conditional sale or trust receipt
or a lease, consignment or bailment for security purposes or other encumbrance
of any nature whatsoever on or with respect to any cash, property, right to
receive income or other assets of any nature whatsoever.

 

“Medicaid” means medical assistance provided under a state plan approved under
both Title XIX and Title XXI of the Social Security Act, as amended from time to
time.

 

“Medicaid Business” means the business of providing managed care services to
Medicaid Members in the Service Area and of receiving from the State the
corresponding premium and other revenue as payment for such services pursuant to
the terms of the Seller’s Medicaid Contract.

 

“Medicaid Business Employee” has the meaning assigned in Section 3.1(r).

 

“Medicaid Members” means the persons enrolled under Seller’s Medicaid Contract.

 

4



--------------------------------------------------------------------------------

“Medicaid Providers” means the physicians, hospitals and other health care
providers that have contracted with Seller and/or Seller’s Affiliates to provide
covered health care services to Medicaid Members.

 

“Medical Claim” has the meaning ascribed to it in the Section 11.4(c).

 

“Non-Prevailing Party” means the party in an arbitration pursuant to Section
14.2 whose position is the furthest from the decision reached.

 

“ODI” has the meaning ascribed to it in the recitals.

 

“ODJFS” has the meaning ascribed to it in the recitals.

 

“Parent” has the meaning ascribed to it in the preamble.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity.

 

“Provider Agreements” means the written agreements for the provision of health
care services to Medicaid Members that have been executed by and between
providers, including, without limitation, those with physicians, hospitals,
ancillary and other institutional providers, laboratories, vision providers,
behaviorial health providers, durable medical equipment service providers, and
provider HICs, and Seller and/or Seller’s Affiliates.

 

“Purchase Price” has the meaning ascribed to it in Section 2.5(a).

 

“Purchased Provider Agreements” has the meaning ascribed to it in Section
2.1(b).

 

“Regulations” means the income tax regulations, including temporary regulations,
promulgated under the Code, as such regulations are amended from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended, and all rules and
regulations promulgated thereunder.

 

“Securities Exchange Act of 1934” means the Securities Exchange Act of 1934, as
amended, and all rules and regulations promulgated thereunder.

 

“Seller” has the meaning ascribed to it in the preamble.

 

“Seller’s Medicaid Contract” means the contract(s) executed by and between ODJFS
and Seller in effect as of the date of this Agreement for the Service Area.

 

“Seller’s Permits” has the meaning ascribed to it in Section 3.1(g).

 

“Service Area” means the Summit County, Ohio, service area, designated by ODJFS,
for purposes of the Medicaid program.

 

“State” means the State of Ohio.

 

5



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary.

 

“Taxes” means all federal, state, local and foreign income, employment,
franchise, capital stock, excise, gross receipts, sales, use, property, real
estate and stamp taxes, license, occupation, premium, windfall profits,
environmental (including under Code §59A), withholding, social security (or
similar), unemployment, disability, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
whether computed on a separate or consolidated, unitary or combined basis or in
any other manner; payments in lieu of taxes, levies, duties, assessments and
fees of any nature or other taxes of any kind whatsoever, together with all
related penalties, fines or additions to tax or interest thereon, whether
disputed or not and including any obligation to indemnify or otherwise assume or
succeed to the Tax liability of any other Person.

 

“Tax Returns” means any returns, reports, forms, declarations, claims for
refund, information reports, amended returns or other documents (including any
related or supporting schedules, supporting statements or information) filed or
required to be filed in connection with the determination, assessment or
collection of any Person or the administration of any laws or regulations or,
administrative requirements relating to any Taxes.

 

“Violation” has the meaning ascribed to it in Section 3.1(c).

 

ARTICLE II

SALE OF ASSETS

 

2.1 Sale and Purchase of Assets. Seller hereby agrees to sell, transfer, convey,
assign and deliver to Buyer, or cause to be sold, transferred, conveyed,
assigned and delivered to Buyer, free and clear of all Liens and encumbrances of
any kind, and Buyer hereby agrees to purchase and accept assignment from Seller
or Seller’s Affiliates, for payment of the Purchase Price specified in Section
2.5, all of the legal and beneficial right, title and interest in, to and under
Assets of every kind and description that are owned and used by Seller, or owned
or used by Seller’s Affiliates (as listed on Schedule 2.1), in the operation of
or related to, necessary and/or material to the Medicaid Business in the Service
Area, including, without limitation, the following:

 

  (a) All of Seller’s rights to continue to operate the Medicaid Business,
including but not limited to the right to enter into a replacement for the
Seller’s Medicaid Contract, all rights to provide ODJFS prescribed health
services to Medicaid Members and the corresponding right to receive capitation
payments, premium payments, delivery supplemental payments, and any other
revenues payable by ODJFS under Buyer’s Medicaid Contract with respect to such
members from and after the Closing;

 

6



--------------------------------------------------------------------------------

  (b) Seller’s rights, title and interests in the Provider Agreements that are
listed on Schedule 2.l(b) (the “Purchased Provider Agreements”), as may be
amended prior to the Closing through terminations, expirations, and additions
made in the ordinary course of business, except that to the extent any Purchased
Provider Agreements are not assignable to Buyer, Buyer will enter into
replacement provider agreements on terms that are no less favorable to the
Medicaid Business than the original Provider Agreements;

 

  (c) All of Seller’s rights, title and interests in all other contracts of
Seller which relate to the Medicaid Business and are listed on Schedule 2. l(c),
as may be amended prior to the Closing through terminations, expirations, and
additions made in the ordinary course of business (the “Other Contracts”, and
collectively with the Purchased Provider Agreements and the Seller’s Medicaid
Contract, the “Business Contracts”);

 

  (d) True and correct copies of financial and other books, records, information
and title documents necessary for Buyer to operate the Medicaid Business after
the Closing Date (the “Books and Records”);

 

  (e) Books, records and information pertaining to the transferred Medicaid
Members, including lists of all names, addresses, identification numbers,
provider data, and copies (electronic and/or hard copy) of all books and records
maintained for such members, including medical and claim histories;

 

  (f) Any capitation payment made by ODJFS to Seller after the Closing Date for
any period after the Closing Date unless such payment is made and properly due
pursuant to Seller’s Medicaid Contract for periods prior to the Closing Date;

 

  (g) Books, records and information pertaining to Medicaid Providers, including
without limitation lists of all of Seller’s Medicaid Providers for the Medicaid
Members and the Purchased Provider Agreements, containing names, addresses, and
other data maintained for each provider; provided that the provision of such
information does not violate any contractual confidentiality provisions or the
confidentiality restrictions of applicable law; and provider further that
Schedule 2.1(g) describes the type of information that will be withheld on such
basis and the reason for such information being withheld;

 

7



--------------------------------------------------------------------------------

  (h) True and correct copies of all of the credentialing files and supporting
or related documentation for any Medicaid Provider that has entered into a
provider agreement with Buyer;

 

  (i) Medical management materials, including copies of policies and procedures
used in connection with the Medicaid Business (unless identified in Section 2.2
as Excluded Assets);

 

  (j) Rights and interests of every kind relating to the Assets and/or the
ownership of the Medicaid Business that arise or accrue after the Closing,
including payments of any kind by or on behalf of Medicaid Members, refunds,
causes of action, and rights of recovery, except to the extent such claims and
rights relate exclusively to an Excluded Liability or are Excluded Assets;

 

  (k) All Intellectual Property (including goodwill and other intangibles) used
in connection with the Medicaid Business other than those set forth in Schedule
2.2(h);

 

  (l) All rights to Medicaid Member outreach programs, including but not limited
to the procedures, methods, and materials for member outreach utilized by Seller
in the Service Area prior to the Closing Date; and

 

  (m) Seller’s existing stock of pre-printed advertising brochures, marketing
materials, literature, form contracts, form certificates of coverage, membership
handbooks and other pre-printed materials related to the Medicaid Business, to
be utilized by Buyer consistent with Section 11.4(b) of this Agreement; provided
however that Buyer acknowledges that it shall not use any such items bearing the
Seller’s tradename(s), trademark(s), service mark(s), whether registered or
unregistered, or logos.

 

2.2 Excluded Assets. The following assets of Seller are not included in the
defined term “Assets,” and they are not being transferred or assigned to Buyer
under this Agreement. They are considered “Excluded Assets.”

 

  (a) Seller’s rights, title and interests in the real property owned or leased
by Seller or Seller’s Affiliates;

 

  (b) Seller’s rights, title and interests in its contracts of employment;

 

  (c) Right, title and interests in Seller’s Medicaid Contract (including
retroactive additions (net of deductions)), including without limitation
accounts receivable and for the twelve months immediately following the Closing
Date, any right to receive payments from ODJFS for delivery and birth arising
from admissions prior to the Closing Date;

 

  (d) Except as otherwise set forth in this Agreement, Seller’s rights, title
and interests in contracts (“Excluded Contracts”) and other assets in each case
set forth on Schedule 2.2(d);

 

8



--------------------------------------------------------------------------------

  (e) Seller’s rights, title and interests in the insurance policies or programs
covering Seller, its officers, directors, employees and agents, and any claims
for refunds or recoveries under any insurance policies or programs, including
without limitation, directors and officers liabilities insurance, error and
omissions insurance, and stop loss insurance;

 

  (f) Seller’s rights, title and interests in claims against third parties
arising with respect to acts and omissions occurring on dates prior to the
Closing, if any;

 

  (g) All cash, cash equivalents, and statutory deposits of Seller relating to
the Medicaid Business (excluding capitation payments described in Section
2.1(f));

 

  (h) All Intellectual Property identified in Schedule 2.2(h); and

 

  (i) All assets owned or used by Seller or Seller’s Affiliates that are not
necessary for, related to in any way, have ever been used in or were developed
for use in, the operation of the Medicaid Business.

 

2.3 Exclusion of Certain Contracts. Notwithstanding anything to the contrary
contained in this Agreement, Buyer shall have the right, in its sole discretion,
from the date hereof until seven (7) days prior to the Closing Date, to
specifically exclude any Business Contract, as Buyer shall specify in a written
notice to Seller, whereupon such contract or contracts shall, to the extent
excluded, cease to be “Assets” hereunder and shall become “Excluded Assets” and
thereby be excluded from the Assets; provided that such exclusions shall not
result in an adjustment to the Purchase Price.

 

2.4 Liabilities.

 

(a) Assumed Liabilities. As of the Closing, in addition to any and all Losses
against which Buyer agrees to indemnify Seller pursuant to Article XII of this
Agreement, Buyer shall assume the direct obligation to pay, discharge, and
perform, as appropriate, only those liabilities specifically identified in this
Section 2.4(a) (collectively, the “Assumed Liabilities”) which are as follows:
any and all liabilities and obligations arising with respect to periods after
the Closing Date under the Buyer’s Medicaid Contract, including, without
limitation, all obligations to pay and administer payment under the Purchased
Provider Agreements or replacement provider agreements for covered services
rendered to Medicaid Members after the Closing, but excluding, however any
obligation for claims for payment for services rendered to Medicaid Members who
are hospitalized, or, subject to Section 2.4(d) hereof, whose admission has been
authorized, on or prior to the Closing and continuing through such Medicaid
Members’ discharge.

 

(b) Liabilities Not to be Assumed. Buyer shall not assume and shall not be
obligated to pay, discharge or perform any obligations and liabilities of Seller
or Seller’s Affiliates relating to the Medicaid Business or any other business
not listed in Section 2.4(a) of this Agreement, regardless of whether such
obligation arises before or after the Closing Date, including, without
limitation, the following (collectively, “Excluded Liabilities”):

 

(i) Any and all liabilities or obligations of Seller or Seller’s Affiliates in
connection with the Medicaid Business, whether reported or unreported, arising
or accruing prior

 

9



--------------------------------------------------------------------------------

to the Closing, including without limitation, any liability for contractual
obligations under the Seller’s Medicaid Contract arising prior to the Closing,
which shall include but not be limited to, Medical Claims (whether incurred
under a Purchased Provider Agreement or otherwise) for services rendered to
Medicaid Members on or prior to the Closing and claims of Medicaid Members who
are hospitalized prior to the Closing through the date of discharge for such
members;

 

(ii) Any and all liabilities, of Seller, Seller’s Affiliates or any third party,
whether currently known or unknown, with respect to claims or potential claims
for medical malpractice or professional liability with respect to the Medicaid
Business relating to periods prior to the Closing in each case regardless of
when the claim is asserted;

 

(iii) Any and all liabilities of Seller, Seller’s Affiliates or any third party,
whether currently known or unknown, relating to litigation or claims of any kind
or nature with respect to the Medicaid Business arising out of or accruing from
or relating to the Medicaid Business prior to the Closing, in each case
regardless of when the claim is asserted;

 

(iv) Liabilities arising from relating to or in connection with the Excluded
Assets;

 

(v) Liabilities that do not relate to the Medicaid Business;

 

(vi) Liabilities which are not otherwise directly related to the Assets;

 

(vii) Liabilities arising from, related to or in connection with any of Seller’s
expenses related to the transactions contemplated by this Agreement (unless
otherwise provided in this Agreement);

 

(viii) Liabilities arising from, related to or in connection with any cure or
other amount payable with respect to the assignment or termination of any
contractual obligation to Buyer hereunder;

 

(ix) Any liability of any kind to, or with respect to, Seller’s current or
former employees, independent contractors, directors or officers (or any
dependants or beneficiaries thereof), including without limitation, salaries or
compensation of any kind, continued employment, vacation or severance pay, or
with respect to the Benefit Plans of Seller (including all obligations pursuant
to the continuation coverage rules of ERISA Sections 601-608 and Code Section
4980B) or any benefit plans of any other entity that together with Seller
constitutes a controlled group of entities under Code Section 414(b), (c), (m)
or (o);

 

(x) Any and all Taxes or assessments arising from or related to ownership of the
Assets or the conduct of the Medicaid Business on or prior to the Closing Date,
including, without limitation (A) any personal property or sales or use taxes,
(B) any liability of Seller for unpaid Taxes of any Person under Treas. Reg.
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract or otherwise; (C) any liability of Seller
for income, transfer, sales, use, and other Taxes arising in connection with the
consummation of the transactions contemplated hereby (including any income Taxes
arising

 

10



--------------------------------------------------------------------------------

because Seller is transferring the assets); or (D) any other Taxes or
assessments payable by Seller;

 

(xi) Any and all retroactive subtractions to capitation payments earned by
Seller for periods prior to Closing and related to the Medicaid Business; and

 

(xii) Any and all Losses against which Seller agrees to indemnify Buyer pursuant
to Article XII of this Agreement.

 

(c) Transfer Taxes; Recording Fees. Notwithstanding, Section 2.4(b)(x), Seller
and Buyer share the burden equally of any and all sales, use, transfer or other
similar taxes imposed as a result of the consummation of the transactions
between Buyer and Seller contemplated by this Agreement.

 

(d) Authorized Admissions and Services. Seller shall be responsible for all
claims for payment for services rendered to Medicaid Members whose in-patient
hospital admission occurred prior to the Closing Date, regardless of date of
discharge. Buyer shall be responsible for the payment for services rendered to
Medicaid Members for admissions or services authorized by Seller prior to
Closing Date in the ordinary course of business that occur after the Closing
Date (which list of authorized admissions and authorized treatment and services
will be identified on Schedule 2.4(d) to this Agreement to be provided to Buyer
five (5) Business Days prior to Closing, and updated one (1) Business Day prior
to Closing); provided, however, Buyer shall have the right to review such
authorizations to determine whether the admissions and requested treatment or
services are medically necessary or appropriate and to retract and deny any such
authorization that is not medically necessary or appropriate (by notifying
affected Medicaid Members or Medicaid Providers, as appropriate), prior to the
admission or rendering of requested treatment or services. Any obligations or
liabilities arising from Buyer’s decision to retract and deny such admissions or
services, if such admissions and services were initially authorized in a manner
consistent with Buyer’s policies and procedures, shall be considered Assumed
Liabilities.

 

2.5 Purchase Price.

 

(a) Determination of Purchase Price. Subject to the terms and conditions of this
Agreement, in consideration of the sale, transfer, assignment, conveyance and
delivery of the Assets (including the provider agreement entered into between
Parent and Buyer and the Purchased Provider Agreements) and the Seller’s or
Parent’s agreements set forth herein (including the non-competition provisions
of Section 9.3), the aggregate purchase price (the “Purchase Price”) shall
consist of the following (i) an amount (the “Consideration Amount”) equal to the
product of (A) the number of Medicaid Members enrolled with Seller on the
Closing Date multiplied by (B) $800; comprised of (X) 70% in cash (the “Cash
Consideration”) and (Y) 30% in shares of Centene’s Common Stock (the “Stock
Consideration Amount”), with the number of shares determined by dividing the
Stock Consideration Amount by the Average Stock Price and (ii) Buyer’s
assumption of the Assumed Liabilities. The Cash Consideration and the Stock
Consideration shall each be payable or deliverable, as the case may be, to
Seller, Parent or Seller’s Affiliates, as directed by Seller in a written notice
to Buyer, within five (5) Business days after the First Capitation Date by wire
transfer of immediately available funds, or delivery

 

11



--------------------------------------------------------------------------------

of the appropriate shares of Common Stock to an account specified to Buyer by
Seller in writing at least two (2) Business Days before the Closing Date. In the
event the price per share at the time as of the effective date of the
registration statement filed pursuant to the registration rights agreement
attached hereto as Exhibit C is lower than the Average Stock Price, Buyer shall
deliver an additional amount of cash equal to the aggregate difference between
the price per share on such date and the Average Stock Price. In the event the
price per share at the effective date of such registration statement is higher
than the Average Stock Price, Seller or Parent shall retain such profit, which
shall not be considered a part of the Purchase Price.

 

The Centene Common Stock constituting the Stock Consideration Amount will not be
subject to any restrictions on transfer other than under the registration
agreement described in Section 8.2 or under the Securities Act. Subject to such
restrictions, the Sellers may transfer such Centene Common Stock at any time
after Closing; provided however, that if such shares are to be transferred other
than pursuant to the registration statement, (i) Centene’s obligation to deliver
additional cash in the event of a price decline shall be null and void with
respect to such shares and (ii) such transfer will be subject to Centene’s prior
written approval.

 

(b) Allocation Buyer shall prepare an allocation of the Purchase Price (and all
other capitalized costs) among the Assets and non-compete agreement described in
Section 9.3 for all purposes (including financial accounting and tax purposes).
Buyer shall deliver a preliminary allocation to Seller and Parent on or prior to
the Closing Date. Seller shall timely and properly prepare and deliver all such
documents and other information as Buyer may reasonably request to prepare such
allocation.

 

2.6 Closing and Closing Date. The actions contemplated to consummate the
transactions under this Agreement shall take place on the Closing Date, which,
unless otherwise agreed by Buyer and Seller, shall be effective the last day of
the month during the calendar month after all conditions precedent of Buyer and
Seller which are set forth in this Agreement have been fully satisfied or have
been waived in writing; provided, however, that notwithstanding the actual time
of the day on the Closing Date at which the actions contemplated to consummate
this Agreement shall occur, and unless otherwise agreed to by the parties, the
Closing shall be deemed to be effective as of and to occur, and subject to the
terms hereof the risk of loss for the Medicaid Business shall pass from Seller
to Buyer, at 12:01 a.m. (Central Time, adjusted for daylight savings time, if
applicable) on the day after the Closing Date. The Closing shall commence on the
Closing Date at the offices of Kirkland & Ellis LLP, located at 200 East
Randolph Drive, Chicago, Illinois 60601, or at such other location as may be
agreed upon by the parties.

 

2.7 Actions to be Taken at Closing. Subject to the terms and conditions set
forth in this Agreement, at the Closing:

 

(a) Buyer’s Deliveries. Buyer shall deliver to Seller or Parent:

 

(i) One or more Bill of Sale Assignment and Assumption Agreements, substantially
in the form of Exhibit A conveying all right, title and interest in, to and
under the Assets to be conveyed to Buyer hereunder, free and clear of all Liens
and such other instruments

 

12



--------------------------------------------------------------------------------

and agreements, duly executed by Buyer, as may be reasonably necessary to effect
Buyer’s assumption of the Assumed Liabilities;

 

(ii) All necessary consents, estoppels, approvals, authorizations or other
documents from third parties in a form reasonably satisfactory to Seller
required to be obtained by Buyer under the terms of this Agreement;

 

(iii) Copies of the resolutions duly adopted by the Board of Directors of Buyer
authorizing Buyer’s execution, delivery and performance of this Agreement and of
all documents related hereto or contemplated herein;

 

(iv) Such other documents as reasonably required by Seller to complete the
transactions contemplated hereunder; and

 

(v) Each of the items required under Article VII.

 

(b) Seller’s Deliveries. Seller, and Seller’s Affiliates, as applicable, shall
deliver to Buyer, or to the extent any Assets are owned by Seller’s Affiliates,
shall cause Seller’s Affiliates to deliver to Buyer:

 

(i) All right, title and interest in, to and under the Assets to be conveyed,
free and clear of all Liens and encumbrances, to Buyer hereunder;

 

(ii) One or more Bill of Sale, Assignment and Assumption Agreements,
substantially in the form of Exhibit A, conveying all right, title and interest
in, to and under the Assets to be conveyed to Buyer hereunder, free and clear of
all Liens, and such other instruments and agreements, duly executed by Seller,
as may be reasonably necessary to effect Seller’s assignment of the Assumed
Liabilities;

 

(iii) All necessary consents, estoppels, approvals, authorizations or other
documents from third parties in a form reasonably satisfactory to Buyer required
to be obtained by Seller or Seller’s Affiliates hereunder;

 

(iv) All necessary consents, estoppels, approvals, authorizations or other
documents executed by Seller’s Affiliates in a form reasonably satisfactory to
Buyer which are necessary to convey to Buyer the Assets owned by Seller’s
Affiliates;

 

(v) A true and correct list of all Medicaid Members who have been authorized by
Seller to be admitted for hospitalization on a date following Closing, plus
documentation utilized by Seller to make such authorization;

 

(vi) Copies of the resolutions duly adopted by the Boards of Directors of Seller
or Parent authorizing Seller’s or Parent’s execution, delivery and performance
of this Agreement and of all documents related hereto or contemplated herein;

 

(vii) Such other documents reasonably required by Buyer to transfer fully the
Assets and Assumed Liabilities to Buyer or to complete the transactions
contemplated hereunder; and

 

13



--------------------------------------------------------------------------------

(viii) Each of the items required under Article VI.

 

(c) Third Party Consents. To the extent that Seller’s rights under any contracts
relating to the Medicaid Business (which are part of the Assets) may not be
assigned without the consent of a third party, which consent has not been
obtained prior to Closing, this Agreement shall not constitute an agreement to
assign the same if an attempted assignment would constitute a breach thereof or
be unlawful. Both Seller and Buyer acknowledge and agree that in addition to the
Purchased Provider Agreements (which are not assignable to Buyer and will be
dealt with pursuant to Section 11.1(b)), each of the agreements set forth on
Schedule 2.7(c) are not assignable and Seller has agreed to either secure the
consents of its contracting parties or to take all actions necessary in order to
provide the benefits of any such agreement to Buyer. Seller, at its expense,
shall use its commercially reasonable efforts to obtain any such required
consent as promptly as possible after Closing. If any such consents are not
obtained or if any attempted assignment would be ineffective or would impair
Buyer’s rights so that Buyer would not in effect acquire the benefit of all such
rights, Seller, to the maximum extent permitted by law and by the terms of the
applicable contract(s), at Seller’s expense, shall use its commercially
reasonable efforts in acting as Buyer’s agent in order to obtain for Buyer the
benefits thereunder, and shall cooperate, to the maximum extent permitted by law
and by the terms of the applicable contract(s), with Buyer in any other
reasonable arrangement designed to provide the benefits of such contracts to
Buyer. Seller shall, without further consideration therefor, pay and remit to
the Buyer promptly all monies, rights, and other considerations received in
respect of the Buyer’s performance of any obligations, and, at the Buyer’s
request, shall direct that such payments be made directly to the Buyer. Without
limiting the foregoing, Seller shall not terminate any such contract without the
prior written consent of Buyer. Buyer may, from time to time, upon five (5)
Business Days’ written notice to Seller, terminate any arrangements which are
the subject of this Section 2.7(c) with respect to periods after such notice,
without liability or further obligation to Seller or any third party.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER

 

3.1 Representations and Warranties of Parent and Seller. Parent and Seller
jointly and severally represent and warrant to Buyer that each of the following
representations and warranties are true and correct as of the Execution Date and
will be true and correct as of the Closing Date. When information is included in
schedules referenced in this Article III or Article IV or elsewhere in this
Agreement such information shall be deemed disclosed only as to such schedule
unless the disclosure is reasonably apparent from its face to be applicable to
other sections of this Agreement. Information included in any schedule shall
apply to all matters in the representation containing such schedule. The
inclusion of information on any schedule shall not be deemed as admission or
acknowledgment by virtue of its inclusion that such information is required to
be set forth therein or that such information is material. Capitalized terms
used in the schedules and not otherwise defined therein shall have the
respective meanings ascribed to them in this Agreement.

 

(a) Organization and Good Standing. Seller is a for-profit corporation duly
organized, validly existing and in good standing under the laws of the State of
Ohio and has all requisite corporate power and corporate authority to own, lease
and operate the Assets Seller

 

14



--------------------------------------------------------------------------------

purports to own and to carry on the Medicaid Business as it is now being
conducted by Seller. Except as set forth on Schedule 3.1(a), Seller has no
Subsidiary and does not own any shares of capital stock or other equity of any
other Person.

 

(b) Authority. Each of Parent and Seller has all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Seller and Parent, respectively, and, as
necessary, their respective Affiliates. This Agreement constitutes a valid and
binding obligation of both Parent and Seller, enforceable against Parent and
Seller in accordance with its terms, except insofar as enforcement may be
limited by insolvency or similar laws affected the enforcement of creditors’
rights in general, and except as enforceability may be limited by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(c) No Violations. Except as disclosed on Schedule 3.1(c), the execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, (i) conflict with, or result in, any violation of,
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or the loss of any benefit under, or the creation of a Lien, security interest
or other encumbrance with respect to, any portion of the Assets or Assumed
Liabilities (any such conflict, violation, default, right of termination,
cancellation or acceleration, loss or creation, a “Violation”), pursuant to any
provision of the Articles of Incorporation or Bylaws or regulations of Seller or
Parent, (ii) result in any Violation of any contract which constitutes part of
the Assets or Assumed Liabilities, (iii) result in any Violation of any
judgment, order or decree entered with respect to Seller or Parent or to which
the Assets or the Assumed Liabilities are subject, (iv) result in any Violation
of any statute, law, ordinance, rule or regulation applicable to the Assets or
the Assumed Liabilities or (v) provide any Governmental Entity or Person the
right to withdraw, revoke, suspend, cancel, terminate or modify any consent,
license, permit, waiver or other authorization issued or originated previously.

 

(d) No Consents. Except as described on Schedule 3.1(d), no other consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity is required by or with respect to Seller in
connection with the execution and delivery of this Agreement by Seller, or the
consummation by Seller of the transactions contemplated hereby.

 

(e) Seller’s Financial Statements. Seller has delivered to Buyer, complete and
correct copies of (i) the audited balance sheets of Seller as of December 31,
2002 and 2003 and those related audited statements of income and cash flows, for
the fiscal years ended on those dates, together with all footnotes (the
“Financial Statements”) and (ii) the unaudited balance sheet and statement of
income of Seller for the period ended on August 31, 2004 (the “Interim Financial
Statements”). All of such financial statements fairly present, in all material
respects, as of and for the periods then ended, as the case may be (subject, in
the case of the unaudited balance sheet and income statement, to normal,
recurring adjustments and the absence of footnotes), the financial position,
results of operations and cash flows of Seller in conformity with GAAP or where
inconsistent with GAAP in conformity with statutory or other accounting
practices

 

15



--------------------------------------------------------------------------------

prescribed or permitted by the insurance regulatory authorities in the State of
Ohio, in each case applied on a basis consistent throughout the reported
periods. Such Financial Statements (iii) do not contain, as the case may be, any
item of extraordinary or non-recurring income or expense (except as specified
therein); and (iv) reflect all write-offs or necessary revaluation of assets
(except as specified therein). Except as set forth on Schedule 3.1(e), the
reserves recorded in the accounting records of Seller for HIC contract benefits,
losses, claims and expenses and any other reserves (i) were prepared in
accordance with the statutory or other actuarial and accounting practices
prescribed or permitted by the insurance regulatory authorities of the State of
Ohio, (ii) make sufficient provisions for all insurance obligations of Seller;
(iii) meet the requirements of any law, rule or regulation applicable to such
reserves and the requirements of Seller’s Permits (as defined below); and (iv)
are computed on the basis of assumptions consistent with those used in computing
the corresponding reserves in the prior fiscal year. All payments to and/or
settlements with Medicaid Providers have been accounted for in the appropriate
medical expense reserve account (by category of medical expense) and have been
reflected as a medical expense of Seller or Summa Health Network, as applicable.

 

(f) Litigation. Except as set forth on Schedule 3.1(f), there are (i) no
actions, suits, proceedings, of any kind pending, or governmental investigations
of any kind now pending or to Seller’s or Parent’s knowledge, threatened in
writing and involving the Assets, the Medicaid Business, or the Assumed
Liabilities, (ii) no action, suit, demand, investigation or proceeding which is
pending or threatened which questions the validity or propriety of this
Agreement or any action taken or to be taken by Seller or Parent in connection
with this Agreement or (iii) to Seller’s or Parent’s knowledge, no event has
occurred or circumstances exist that is reasonably likely to give rise to or
serve as a basis for the commencement of either (i) or (ii). Seller is not
subject to any judicial injunction or mandate or any administrative order or
administrative restriction directed to or against it as a result of its
ownership of the Assets or its conduct of the Medicaid Business as now or
heretofore conducted by it, and no Governmental Entity has at any time
challenged or questioned in writing, or commenced or given notice of intention
to commence any investigation relating to, the legal right of Seller to conduct
the Medicaid Business or any part thereof as now or heretofore conducted by it.

 

(g) Compliance With Applicable Laws. Except as set forth on Schedule 3.1(g), the
Medicaid Business is being conducted in compliance with all applicable laws,
rules, ordinances, regulations, licenses, or judgments, or orders, rules,
regulations, licenses, judgments, or decrees of Governmental Entities, and no
condition exists which with or without notice or passage of time or both shall
cause Seller not to remain in such compliance, nor has Seller received
notification from any Governmental Entity asserting that, with respect to the
Medicaid Business, it is not in compliance with any of the statutes, regulations
or ordinances which such governmental authority enforces, or that the
governmental agency or department is threatening to revoke, suspend or modify
any governmental authorization applicable to the Medicaid Business. Seller has
not utilized and does not utilize brokers or agents in the conduct of the
Medicaid Business. Seller holds all certificates of authority, permits,
licenses, consents, certificates, orders and approvals from all Governmental
Entities which are necessary to own or lease the Assets and operate the Medicaid
Business in the manner heretofore conducted (collectively, “Seller’s Permits”),
and Seller’s Permits are in full force and effect. Schedule 3.1(g) sets forth a
complete and accurate listing of the Seller’s Permits. Seller has filed all
statements and reports with insurance regulatory authorities required by the
law, regulations, licensing requirements and

 

16



--------------------------------------------------------------------------------

orders administered or issued by such regulatory authorities. No event has
occurred with respect to any of such Seller’s Permits which would cause
revocation, termination or suspension of any of such Seller’s Permits or give
rise to any obligation on the part of Seller (pre-Closing) or Buyer
(post-Closing) to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature. Seller has not, and none of its executive
officers, directors or employees (in their respective capacities as such) has,
engaged in any activity constituting fraud or abuse under the laws relating to
health care or insurance. Schedule 3.1(g) lists all examinations of Seller
subsequent to January 1, 2002, related to the Medicaid Business conducted by a
Governmental Entity and identifies by date any correspondence between such a
Governmental Entity and Seller regarding sanctions, conclusions made and/or
corrective action required or suggested based on such examination.

 

(h) Owned Real Property. Seller does not own any real property that is used in
the Medicaid Business.

 

(i) Real Property Leases. Schedule 3.1(i), sets forth all of the Real Property
Leases. Neither Seller nor Parent is a party to any Real Property Lease that is
necessary to the operation of the Medicaid Business.

 

(j) Absence of Undisclosed Liabilities. Except (i) as set forth on Schedule
3.1(j) hereto, (ii) as reflected or reserved against on the face of the Interim
Financial Statements, or (iii) for obligations or liabilities incurred in the
ordinary course of business after the date of the Interim Financial Statements
(none of which results from, arises out of, relates to, is in the nature of, or
was caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law), Seller has no obligations or liabilities of any nature
whatsoever relating to the Medicaid Business (whether absolute, accrued,
contingent, disputed or otherwise and including, without limitation, deferred
Tax liabilities, vacation time or pay, severance pay, and any other liabilities
relating to or arising out of any act, omission, transaction, circumstance, sale
of services, or other condition which occurred or existed on or before such
date); nor does there exist a set of circumstances relating to the Medicaid
Business resulting from transactions effected or events occurring on or prior to
the Closing Date or from any action omitted to be taken during such period that
could reasonably be expected to result in any such obligation or liability
relating to the Medicaid Business.

 

(k) Absence of Certain Changes. Since December 31, 2003, except (i) as set forth
on Schedule 3.1(k), (ii) for the execution and delivery of this Agreement and
changes in Seller’s properties or Medicaid Business attributable to the
transactions contemplated or necessitated by this Agreement, and (iii) as
disclosed in Seller’s Interim Financial Statements as previously delivered or to
be delivered to Buyer:

 

(i) Seller has not made any material change in its accounting methods or
practices or its present fiscal year with respect to its condition, operations,
the Medicaid Business, the Assets, or the Assumed Liabilities, except as may be
required by statutory accounting principles, in which case Seller has promptly
notified Buyer in writing of the nature of and reason for the change;

 

17



--------------------------------------------------------------------------------

(ii) Seller has not executed, amended, or terminated any contract which would
adversely affect (either in the aggregate or individually) the Medicaid Business
to which it is or was a party or by which any of the Assets are bound or
affected; amended, terminated or waived any of its rights thereunder; or
received notice of termination, amendment, or waiver of any contract or any
material rights thereunder;

 

(iii) Seller has not permitted any Lien on the Assets;

 

(iv) Seller has (A) conducted its Medicaid Business in a commercially prudent
manner, as a going concern and in the ordinary course and consistent with such
operation, complied in all material respects with applicable legal and
contractual obligations, consistent with past practice; (B) used commercially
reasonable efforts, consistent with past practice, to preserve the goodwill of
its Medicaid Members and its employees; and (C) not taken any action outside of
the ordinary course of business which would reasonably be expected to cause
Medicaid Members to disenroll from Seller’s Medicaid Business.

 

(v) Seller has not made or granted any increase in the terms or conditions of
compensation payable or to become payable by Seller (or for which Seller or
Buyer may have any liability) to any Medicaid Provider with respect to the
Medicaid Business other than changes in the Ohio Medicaid Fee Schedules and
changes in the transfer pricing agreement between Seller and Summa Health System
Hospitals;

 

(vi) Seller has not failed to pay any medical claim liability or indebtedness
relating to the Medicaid Business when due and all such claim liabilities have
been properly recorded on the books of Seller;

 

(vii) Seller has not suffered (involuntarily or voluntarily), with respect to
the Medicaid Business, any adverse changes in condition (financial or
otherwise), results of operations, earnings, properties, prospects, or business
(including, without limitation, any change in its premium or other revenues,
claims or other costs (including IBNR Expenses), or relations with governmental
authorities, Medicaid Members, Medicaid Providers, or any of its employees,
agents, underwriters, or others);

 

(viii) Seller has not incurred or paid any indebtedness, obligation or other
liability (contingent or otherwise) relating to the Medicaid Business, except in
the ordinary course of its business, consistent with its past practice and in
any event not in excess of $75,000 in the aggregate, and there does not exist a
set of circumstances that could reasonably be expected to result in any such
indebtedness, obligation or liability;

 

(ix) Seller had not suffered any strike, dispute, grievance, controversy or
other similar labor trouble with respect to employees serving the Medicaid
Business;

 

(x) Seller has not instituted, settled, or agreed to settle, any litigation,
action or proceeding before any Governmental Entity relating to the Medicaid
Business;

 

(xi) Seller has not made any changes in servicing, billing or collection
operations or policies of the Medicaid Business;

 

18



--------------------------------------------------------------------------------

(xii) Seller has not merged or consolidated with any other corporation or other
entity or permitted any other entity to merge into it (unless the surviving
entity is bound by the terms of this Agreement and prepared to perform its
obligations hereunder);

 

(xiii) Seller has not taken or omitted to take any action, or permitted the
occurrence of any change or event, which would render any of its representations
and warranties contained herein untrue at and as of the Closing Date with the
same effect as though such representations and warranties had been made at and
as of the Closing Date; and

 

(xiv) Seller has not entered into any agreement or made any commitment to take
any of the types of action described in Section 3. l(k)(i) through Section
3.1(k)(xiii) above.

 

(l) Contracts. Schedule 3.1(l) contains a complete and accurate listing of all
of the Business Contracts (including without limitation the Purchased Provider
Agreements and Seller’s Medicaid Contract). Each of the Business Contracts is in
full force and effect and is valid and enforceable by Seller in accordance with
its terms, except insofar as enforcement may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights in
general, and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law). Seller is not in default in the observance or the
performance of any term or obligation to be performed by it under any such
contract. To Seller’s or Parent’s knowledge, no other person is in material
default in the observance or the performance of any term or obligation to be
performed by it under any such contract. Seller has provided originals or true
and correct copies of all such contracts constituting part of the Assets or
Assumed Liabilities.

 

(m) Title to and Condition of Assets. Seller has good and valid title to the
Assets free and clear of all Liens, and, except as set forth on Schedule 3.1 (d)
or 3.1(s)(iv), without any restrictions on transfer. Except as set forth on
Schedule 3.1 (m), all of the Assets are useable in the ordinary course of
business. The Assets are suited for and include all assets necessary for the
conduct of the Medicaid Business in a manner consistent with the past custom and
practices of the Seller.

 

(n) No Broker or Finders. No broker or finder is involved on behalf of Seller or
an Affiliate of Seller in connection with the sale of the Assets, nor may any
broker or finder involved on behalf of Seller claim any commission on account of
the sale of the Assets.

 

(o) Operating Data. On or prior to the date hereof, Seller has delivered to
Buyer certain of its operating data and certain performance data for the
Medicaid Business, including, without limitation, information with respect to
the details comprising the Medical expense components of the Medicaid Business;
to Seller’s and Parent’s knowledge, such data accurately and fairly presents the
operations of the Medicaid Business, and is consistent with the information
contained in the Books and Records.

 

(p) Tax Returns and Tax Liabilities.

 

(i) Seller has timely filed all Tax Returns that it was required to file
(including, without limitation, all real and personal property, informational,
franchise and withholding Taxes and other Returns) or has submitted an extension
within which to file such

 

19



--------------------------------------------------------------------------------

Tax Returns; all such Tax Returns were correct and complete in all respects and
based on the applicable measure of Seller’s operations or Assets during the
period in question; and true and correct copies of all such Tax Returns are
included in Seller’s files.

 

(ii) All Taxes owed by Seller (whether or not shown or required to be shown on
any Tax Return) have been paid on or before the date for which payment is
required to avoid interest and penalties thereon. Except as identified in
Schedule 3.1(p), Seller is not currently the beneficiary of any extension of
time within which to file any Tax Return. No claim has ever been made by an
authority in a jurisdiction where Seller does not file Tax Returns that it is or
may be subject to taxation by that jurisdiction. There are not liens on any of
the assets of Seller that arose in connection with any failure (or alleged
failure) to pay any Tax.

 

(iii) Seller has withheld and paid all Taxes required to have been withheld and
paid in connection with any amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party, and all Forms W-2 and
1099 required with respect thereto have been properly completed and timely
filed.

 

(iv) Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

(v) None of the Assumed Liabilities is an obligation to make a payment that is
not deductible under Code Section 280G. Except as described in Schedule 3.1(v),
Seller is not a party to any Tax allocation or sharing agreement. Except as
described in Schedule 3.1(v), Seller (i) has not been a member of an Affiliated
Group filing a consolidated federal income Tax Return (other than a group the
common parent of which was Seller) and (ii) has no liability for the Taxes of
any Person under Treas. Reg. Section 1.1502-6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by contract or
otherwise.

 

(q) No Untrue Representation or Warranty. No representation or warranty by
Seller set forth in this Agreement, nor any written statement or certificate
furnished or to be furnished to Buyer pursuant hereto contains or will contain
any untrue statement of a material fact.

 

(r) Employees and Employee Benefits.

 

(i) Schedule 3.l(r)(i) sets forth, with respect to each employee of Seller who
is primarily assigned and/or necessary to the Medicaid Business (a “Medicaid
Business Employee”), such employee’s name and position as of January 1, 2004.
Seller is not a party to any written or oral employment contract or agreement
with any of such employees which precludes their termination at will. There has
been no change of, or agreement to change, any terms of employment for such
employees, including without limitation, salary, wage rates, commission
formulae, or other compensation, except for normal “merit” raises given in the
ordinary course of business. No such employee has indicated any intention to
terminate his or her employment. There is no union contract or other collective
bargaining agreement in existence affecting Seller or the Medicaid Business, and
Seller has not received notice from the National Labor Relations Board that a
petition for recognition for a collective bargaining unit has been filed by or
on behalf of any of the Medicaid Business Employees, nor is Seller or Parent

 

20



--------------------------------------------------------------------------------

aware of any attempts by any union to obtain recognition as a bargaining agent
in respect thereof and there have been no grievance disputes or slowdowns.

 

(ii) Except as set forth on Schedule 3.1(r)(ii), none of such employees is now,
or will by the passage of time hereafter become, entitled to receive any
vacation time, vacation pay or severance pay attributable to services rendered
prior to the Closing Date.

 

(iii) Except as listed in Schedule 3.1(r)(iii), Seller does not maintain or
contribute to or have any liability with respect to any Benefit Plans on behalf
of Medicaid Business Employees. None of the Assets are subject to any lien under
ERISA or the Code, and the Seller has not incurred any liability under Title IV
of ERISA or to the Pension Benefit Guaranty Corporation. None of the Benefit
Plans has any liability that will become a liability of Buyer.

 

(s) Providers and Purchased Provider Agreements.

 

(i) Schedule 3.1(s)(i) lists each physician, group, IPA, hospital, PHO,
ancillary service provider or other health care service provider that
participates in the Medicaid Business as a Medicaid Provider and states their
respective effective dates. Each such Medicaid Provider has been credentialed in
accordance with Seller’s policies and procedures and applicable State regulatory
requirements and has entered into a written Purchased Provider Agreement with
Seller and/or Seller’s Affiliates.

 

(ii) Except for payment reconciliation disputes in the ordinary course of
business, Seller has paid and pays each applicable Medicaid Provider (or such
Medicaid Provider’s contracting entity) in accordance with the compensation
terms that have been, or are, in effect, as applicable, with respect to Seller’s
contracts or agreements with such Medicaid Providers or their contracting
entity, in accordance with Purchased Provider Agreements and applicable state
law.

 

(iii) Schedule 3.1(s)(iii) lists each Medicaid Provider to whom administrative
functions have been delegated and describes all function(s) so delegated. Each
agreement for the delegation of administrative functions complies with the
requirements of applicable law. Seller has complied and continues to comply with
all applicable requirements of law, including those set forth in the Seller’s
Medicaid Contract, relating to oversight and monitoring of the entities to which
Seller has delegated administrative functions.

 

(iv) Schedule 3.1(s)(iv) lists each of the Purchased Provider Agreements that
is, or will be at Closing, freely assignable to Buyer. No such Purchased
Provider Agreement is terminable on less than 91 days notice.

 

(v) Except as described on Schedule 3.1(s)(v), none of the Purchased Provider
Agreements (A) requires either Seller or Seller’s Affiliates to pay the provider
on a most-favored provider basis, (B) obligates either Seller or Seller’s
Affiliates to pay access or administrative fees, (C) requires (or may require)
either Seller or Seller’s Affiliates to pay bonuses from an incentive
compensation pool or fund, (D) has a profit-sharing component, or (E) requires
any payment or termination fee upon a change of control of the Medicaid
Business.

 

21



--------------------------------------------------------------------------------

(vi) Except as described on Schedule 3.1(s)(vi), none of the Purchased Provider
Agreements limit the rights of either Seller or Seller’s Affiliates to engage
in, or to compete with any person in, the Medicaid Business, contains an
exclusivity provision restricting either Seller or Seller’s Affiliates ability
to do business in certain geographical areas, or obligates or binds either
Seller or Seller’s Affiliates to use, or offer to use, the services of a
Medicaid Provider in preference to any other provider.

 

(vii) If any of the “physicians” or “physician groups” contracted under the
Purchased Provider Agreements are placed at “substantial financial risk,” as
each such term is defined by 42 C.F.R. §422.208 et seq. (the “PIP Regulation”)
in connection with services provided to Medicaid Members, Seller and/or Seller’s
Affiliates have complied in all material respects with the reporting and
enrollee survey requirements of the PIP Regulation.

 

(viii) Schedule 3.1(s)(viii) describes each written complaint received from and
after January 31, 2004 by Seller or Seller’s Affiliates from a Medicaid Provider
and generally describes the nature and disposition of such complaint.

 

(ix) Schedule 3.1(s)(ix) lists each monetary settlement or pending settlement
with a health care provider in respect of the Medicaid Business that is not
reflected in Seller’s IBNR Expense, as provided to Buyer from and after January
31, 2004.

 

(t) Status of Medicaid Contracts and Purchased Provider Agreements. With respect
to each of the Seller’ Medicaid Contract and the Purchased Provider Agreements:
(a) the agreement is legal, valid, binding, enforceable and in full force and
effect; (b) upon obtaining any required third party consents disclosed on
Schedule 2.7(c), the agreement will continue to be legal, valid, binding,
enforceable by Buyer, and in full force and effect following the consummation of
the Transaction, (c) no party is in breach or default beyond any applicable
grace period, and no event has occurred which with notice or lapse of time would
constitute a breach or default, or permit termination, modification or
suspension under the agreement (without limiting the foregoing, Seller is not in
breach or default of any provision of the Seller’s Medicaid Contract beyond any
applicable grace period, and the Purchased Provider Agreements comply with the
terms of the Seller’s Medicaid Contract and ODJFS regulations in all material
respects), and (d) to Seller’s or Parents’ knowledge, no party has repudiated
any provision of the agreements. With respect to the Purchased Provider
Agreements, Seller is in full compliance with the applicable provisions of the
prompt payment of claims laws.

 

(u) Medicaid Members. Schedule 3.1(u) describes each written complaint received
from and after January 31, 2004 by Seller from a Medicaid Member and generally
describes the nature and disposition of such complaint.

 

(v) Intellectual Property.

 

(i) Schedule 3.1(v) sets forth a complete and correct list of all of the
following owned or used (whether pursuant to a written license or otherwise) by
Seller in connection with the Medicaid Business: (A) all patented or registered
Intellectual Property and all pending patent applications or other applications
for registration of Intellectual Property; (B) all trade names and material
unregistered trademarks or service marks; (C) all material

 

22



--------------------------------------------------------------------------------

unregistered copyrights, mask works and computer software; and (D) all licenses
or similar agreements or arrangements with respect to Intellectual Property,
whether Seller is licensee or licensor of such rights, in each case identifying
the subject Intellectual Property and nature of the licensing relationship.
Except as set forth on Schedule 3.1(v), all Intellectual Property owned or used
by Parent or Seller with respect to the Assets immediately prior to the Closing
hereunder will be owned or available for use by Buyer on identical terms and
conditions immediately subsequent to the Closing hereunder.

 

(ii) Except as set forth in Schedule 3.1(v), (A) Seller owns and possesses all
right, title and interest in and to, or has a valid and enforceable right to use
via a written license identified on Schedule 3.1(v), all of the Intellectual
Property listed on Schedule 3.1(V) and all other Intellectual Property owned or
used in connection with the Medicaid Business, free and clear of all Liens, and
no claim by any third party contesting the validity, enforceability, use or
ownership of any such Intellectual Property has been made, is currently
outstanding or, to the knowledge of Seller, is threatened, and there are no
grounds for same, (B) the Intellectual Property transferred to Buyer in the
Assets comprise all Intellectual Property necessary or desirable for the full
exploitation of the Assets, including without limitation the operation of the
Medicaid Business currently conducted and as currently proposed to be conducted,
(C) the loss or expiration of any Intellectual Property owned by, issued to or
licensed to Seller with respect to the Medicaid Business has not and would not
have an adverse effect, and no such loss or expiration is pending, threatened or
reasonably foreseeable, (D) Seller has not received any notices of, nor is
Seller aware of any facts which indicate a likelihood of, any infringement or
misappropriation by, or conflict with, any third party with respect to any
Intellectual Property owned or used by Seller in connection with the Assets
(including, without limitation, any demand or request that Seller license rights
from a third party), (E) neither the Seller nor its operation of the Medicaid
Business infringes, misappropriates or otherwise conflicts with any rights of
any third parties, and Seller is not aware of any infringement, misappropriation
or conflict which may occur as a result of the continued operation of such
business as currently proposed to be conducted, and (F) the Intellectual
Property owned or licensed to Seller with respect to the Medicaid Business has
not been infringed, misappropriated or otherwise misused by any third party.

 

(w) Investment Representations.

 

(i) Each of Seller and Parent, as applicable, are acquiring the Centene Common
Stock to be received by it hereunder for its own account with the present
intention of holding such securities for purposes of investment, and have no
intention of selling such securities in a public distribution in violation of
the federal securities laws or any applicable state securities laws.

 

(ii) Each of Seller and Parent is an “accredited investor” as defined in Rule
501 (a) under the Securities Act.

 

(iii) Seller understands that the Centene Common Stock to be received by Seller
or Parent hereunder have not been registered under the Securities Act on the
basis that the sale provided for in this Agreement is exempt from the
registration provisions thereof and that

 

23



--------------------------------------------------------------------------------

the Buyer’s reliance on such exemption is predicated in part upon the
representations of the Seller set forth in this Section 3.1(w) herein.

 

3.2 Representations and Warranties True and Correct at Closing; Breaches. Seller
and Parent shall execute and deliver to Buyer a certificate signed by an
authorized representative of Seller, dated as of the Closing Date, stating that
each of the representations and warranties of Seller or Parent, as applicable,
made herein are true and correct in all material respects as of the Closing Date
(provided that representations and warranties that are as of a specific date
shall speak only as of such date; and provided further that any representation
or warranty that is already modified by “materiality” or “material” or similar
words of that nature shall be true and correct in all respects), or describing
the manner in which such representations and warranties are not true and
correct. If any of the representations and warranties of Seller or Parent are
not true and correct in all material respects as of the Closing Date, then Buyer
shall be entitled to indemnification for any and all Losses as provided in
Article XII. If any of the representations and warranties of Seller or Parent
contained herein are not true and correct in all material respects as of the
Closing Date (provided that representations and warranties that are as of a
specific date shall speak only as of such date; and provided further that any
representation or warranty that is already modified by “materiality” or
“material” or similar words of that nature shall be true and correct in all
respects), then Buyer may terminate this Agreement without further obligation
pursuant to Article XIII. The consummation of the transactions under this
Agreement by Buyer shall not constitute a waiver of Buyer’s rights to
indemnification for a breach of a representation or warranty provided for in
this Section.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

4.1 Representations and Warranties of Buyer. Centene and Buyer jointly and
severally represent and warrant to Seller and Parent that each of the following
representations and warranties are true and correct as of the Execution Date and
will be true and correct as of the Closing Date. When information is included in
schedules referenced in this Article III or Article IV or elsewhere in this
Agreement such information shall be deemed disclosed only as to such schedule
unless the disclosure is reasonably apparent from its face to be applicable to
other sections of this Agreement. Information included in any schedule shall
apply to all matters in the representation containing such schedule. The
inclusion of information on any schedule shall not be deemed as admission or
acknowledgment by virtue of its inclusion that such information is required to
be set forth therein or that such information is material. Capitalized terms
used in the schedules and not otherwise defined therein shall have the
respective meanings ascribed to them in this Agreement.

 

(a) Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as it is now being conducted.

 

(b) Buyer’s Authority. Centene and Buyer have all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions

 

24



--------------------------------------------------------------------------------

contemplated hereby have been duly authorized by all necessary corporate action
on the part of Buyer and, as necessary, Buyer’s Affiliates. This Agreement
constitutes a valid and binding obligation of Buyer and Centene, enforceable
against Buyer and Centene in accordance with its terms, except insofar as
enforcement may be limited by insolvency or similar laws affected the
enforcement of creditors’ rights in general, and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

(c) No Brokers or Finders. Except as set forth on Schedule 4.1(c), no broker or
finder is involved on behalf of Buyer or Centene in connection with the sale of
the Assets, nor may any broker or finder involved on behalf of Buyer or Centene
claim any commission on account of the sale of the Assets.

 

(d) Buyer’s Consents. Except as disclosed on Schedule 4.1(d), no other consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Entity, is required by or with respect to Buyer or
Centene in connection with the execution and delivery of this Agreement by Buyer
or Centene, or the consummation by Buyer or Centene of the transactions
contemplated hereby.

 

(e) Regulatory Status. Except as set forth on Schedule 4.1(e), Buyer or Centene
has not received notice that it is the subject of any investigations or disputes
with any Governmental Entity.

 

(f) No Untrue Representation or Warranty. No representation or warranty by Buyer
or Centene in this Agreement, nor any statement or certificate furnished or to
be furnished to Seller pursuant hereto or in connection with the transactions
contemplated hereby, contains or will contain any untrue statement of a material
fact.

 

(g) No Legal Bar. Except as set forth on Schedule 4.1(g) (and subject to the
receipt of the Closing governmental authorizations described in Section 6.14
below), the execution and delivery by Buyer or Centene of this Agreement does
not, and the consummation of the transactions contemplated hereby will not, (i)
conflict with or violate the Certificate of Incorporation or Bylaws of Buyer, or
(ii) result in a breach of, result in or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the cancellation or unilateral modification or amendment of, or
accelerate the performance required by, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
agreement, lease or other instrument, obligation or arrangement to which Buyer
or Centene is a party or to which Buyer, Centene or any of their assets or
properties may be subject, or (iii) conflict with or violate any order, writ,
judgment, injunction, decree, award, ruling, statute, rule or regulation
applicable to Buyer or Centene, or any of its material assets, except where any
such violation, conflict or default would not have a material adverse effect on
the business of Buyer or Centene, taken as a whole.

 

(h) Litigation. Except as set forth on Schedule 4.1(h), there is no action,
suit, demand, investigation or proceeding which is pending or, to Buyer’s or
Centene’s knowledge, threatened which questions the validity or propriety of
this Agreement or any action taken or to be taken by Centene or Buyer or in
connection with this Agreement; and (ii) to Buyer’s or

 

25



--------------------------------------------------------------------------------

Centene’s knowledge, no event has occurred or circumstances exist is reasonably
likely to give rise to or serve as a basis for the commencement of (i).

 

(i) Centene Common Stock. All shares of Centene Common Stock issued pursuant to
this Agreement will, on the Closing Date, be duly authorized and issued and
fully paid and nonassessable and on the Closing Date. Seller, Parent or any of
Seller’s Affiliates will be the sole owner(s) and interest holder(s) of such
shares.

 

4.2 Representations and Warranties True and Correct at Closing; Breaches. Buyer
shall execute and deliver to Seller a certificate signed by an authorized
representative of Buyer, dated as of the Closing Date, stating that each of the
representations and warranties of Buyer made herein are true and correct in all
material respects as of the Closing Date (provided that representations and
warranties that are as of a specific date shall speak only as of such date; and
provided further that any representation or warranty that is already modified by
“materiality” or “material” or similar words of that nature shall be true and
correct in all respects), or describing the manner in which such representations
and warranties are not true and correct in all material respects. If any of the
representations and warranties of Buyer contained herein are not true and
correct in all material respects as of the Closing Date (provided that
representations and warranties that are as of a specific date shall speak only
as of such date; and provided further that any representation or warranty that
is already modified by “materiality” or “material” or similar words of that
nature shall be true and correct in all respects), then Seller shall be entitled
to indemnification for any and all Losses as provided in Article XII. The
consummation of the transactions under this Agreement by Seller shall not
constitute a waiver of Seller’s rights to indemnification for a breach of a
representation or warranty provided for in this Section.

 

ARTICLE V

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

Unless otherwise expressly limited or provided by this Agreement, all of the
convenants and agreements made by the parties to this Agreement shall survive
the Closing Date and continue in full force and effect for a period of two (2)
years after the Closing Date.

 

Subject to the limitations expressly set forth in this Agreement, the
representations and warranties of Buyer and Seller contained in this Agreement
shall survive the Closing until the shorter of two (2) years or until 30 days
after the expiration of any applicable statute of limitations.

 

ARTICLE VI

BUYER’S CONDITIONS PRECEDENT TO CLOSING

 

Buyer’s agreement to purchase and to pay for the Assets and to assume the
Assumed Liabilities hereunder is subject to compliance with and the occurrence
of each of the following conditions on or before Closing, except as any thereof
may be waived in writing by Buyer:

 

6.1 Instruments of Transfer. Seller shall have delivered to Buyer on the Closing
Date such bills of sale, endorsements, assignments, deeds and other good and
sufficient instruments of conveyance and transfer as are provided for herein,
and any other instruments in form and

 

26



--------------------------------------------------------------------------------

substance reasonably satisfactory to Buyer and their counsel as shall be
effective to vest in Buyer all of the right, title and interest of Seller in, to
and under the Assets, free and clear of all Liens.

 

6.2 Assignment of Purchased Provider Agreements. Seller shall have caused the
assignment to Buyer of the Purchased Provider Agreements to the extent such
assignment is permitted (or for any agreements set forth on Schedule 2.7(c)
execution of replacement agreements where applicable).

 

6.3 Corporate Resolutions. Seller and Parent shall provide Buyer with
appropriate resolutions from their respective Boards of Directors, authorizing
Seller and/or Parent, as the case may be, to effectuate the actions required by
Seller and/or Parent, as the case may be, to consummate the transactions
contemplated by this Agreement.

 

6.4 Performance of Conditions Precedent. All covenants, agreements and
conditions contained in this Agreement to be performed or complied with by
Seller on or prior to the Closing Date shall have been performed or complied
with in all material respects.

 

6.5 Good Standing Certificate. Seller and Parent shall have delivered to Buyer a
certificate, executed by the proper state official, as to the good standing of
Seller and Parent in their respective jurisdictions of incorporation.

 

6.6 Secretary’s Certificates. Seller and Parent shall have delivered to Buyer
certificates from their respective secretary or assistant secretary attaching
copies of resolutions authorizing the execution, delivery and performance of
this Agreement and all other documents and the taking of all action required
thereunder or in connection therewith on behalf of Seller and Parent.

 

6.7 Incumbency Certificate. Seller and Parent shall have delivered to Buyer
certificates of their respective secretary or assistant secretary certifying the
incumbency of each of Seller’s and Parent’s officers and their genuine
signatures.

 

6.8 Buyer’s Medicaid Contract. Buyer shall have entered into the Buyer’s
Medicaid Contract.

 

6.9 Opinion of Seller’s Counsel. Seller shall have furnished the Purchaser with
a favorable opinion of Seller’s counsel in the form attached as Exhibit B.

 

6.10 Termination/Release of Seller’s Medicaid Contract. Seller shall have
obtained evidence from ODJFS, ODI or any other applicable regulatory authority
as to the termination or release from obligations under the Seller’s Medicaid
Contract as of the effective date of Buyer’s Medicaid Contract.

 

6.11 Provider Network. Providers providing care to ninety percent (90%) of the
Medicaid membership of Parent’s provider network in the Service Area must be
contracted in Buyer’s provider network on terms and conditions no less favorable
than the current Provider Contracts.

 

27



--------------------------------------------------------------------------------

6.12 Third Party Approvals and Consents. Seller shall have delivered to Buyer
all such written approvals, consents and waivers of third parties which are
required to be obtained in connection with the transactions contemplated by this
Agreement and which are necessary for the operation of the Medicaid Business
and/or the ownership by Buyer of any of the Assets, free and clear of all Liens,
including, without limitation, consents (or executed replacement agreement,
where applicable) for Purchased Provider Agreements which are listed on Schedule
3.1(s)(iv) as non-assignable or which have not been amended as required
hereunder.

 

6.13 Seller’s Representations and Warranties True and Correct. Each and all of
representations and warranties (when considered individually and/or
collectively) of Seller set forth in Article III of this Agreement shall be true
and correct in all material respects as of the Execution Date and as of the
Closing Date as though made on and as of the Closing Date (provided that
representations and warranties that are as of a specific date shall speak only
as of such date; and provided further that any representation or warranty that
is already modified by “materiality” or “material” or similar words of that
nature shall be true and correct in all respects). Buyer shall have received a
certificate signed on behalf of Seller by an authorized officer of Seller to
such effect.

 

6.14 Governmental Consents and Approvals. Buyer and Seller shall have obtained
from any and all Governmental Entities all appropriate and necessary approvals
or consents required, or exemptions thereof to effect the transactions set forth
in this Agreement and to enable Buyer to operate the Medicaid Business. Each of
the parties shall use its best efforts to obtain such approvals, consents or
exemptions without any term or condition (including, without limitation, a
limited effective period for any of the Medicaid Contract) that would materially
impair the value of the Medicaid Business or Assets to Buyer. All conditions
required to be satisfied prior to the Closing Date by the terms of such Closing
shall have been satisfied, and all statutory waiting periods in respect of
approvals or consents from Governmental Entities shall have expired or been
terminated. The Closing governmental authorizations shall include, without
limitation, the following:

 

(a) Buyer shall have been approved by ODI and ODJFS (and any other necessary
approval from any other required Government Entity shall have been received), in
the Service Areas, and such approval shall authorize Buyer to acquire the Assets
and to provide health care services to the Medicaid Members in the Service Area
and ODJFS shall provide written confirmation that the membership of Medicaid
Members in the Service Area shall not be subject to either (i) reassignment to a
competing managed care plan or (ii) a new procurement process; and

 

(b) ODI and ODJFS and any other required Government Entity shall have consented
to ODJFS’s execution and delivery to Buyer of replacement Buyer Medicaid
Contract so as to permit Buyer to have all of the benefits of and to provide the
services required under the Buyer’s Medicaid Contract to the Medicaid Members on
substantially similar terms as provided under the Seller’s Medicaid Contract
prior to the Closing.

 

6.15 IBNR Expense Certification. A detailed schedule of IBNR Expenses for the
year to date as of the last day of the second month ending prior to the Closing
(e.g., November 30, 2004 for a February 1, 2005 closing date) certified by
Seller and in form and substance

 

28



--------------------------------------------------------------------------------

satisfactory to Buyer, shall be delivered no later than 10 days after the first
day of the month immediately preceding the month of Closing (e.g, by January 10,
2005 for a February 1, 2005 Closing) (an initial schedule shall have delivered
prior to the execution hereof and updated for each month thereafter through the
Closing Date).

 

6.16 Litigation. There shall not have been instituted and be pending any action,
proceeding or investigation before any Governmental Entity, which seeks to
restrain, prevent or change the transactions contemplated hereby or questions
the validity of such transactions.

 

6.17 Certain Covenants. Seller shall have complied with its obligations in
Sections 9.1 and 9.2 in all material respects.

 

6.18 Deliveries. Seller shall have delivered to Buyer all items set forth in
Section 2.7(b). On the Closing Date, Seller shall deliver to Buyer a certificate
executed by a duly authorized officer of Seller to the effect that the
conditions set forth in Article VI and Article VIII have been satisfied or
waived.

 

ARTICLE VII

SELLER’S CONDITIONS PRECEDENT TO CLOSING

 

Seller’s agreement to sell and to deliver the Assets to be sold hereunder is
subject to compliance with and the occurrence of each of the following
conditions on or before Closing, except as any thereof may be waived in writing
by Seller.

 

7.1 Agreements. Buyer shall have executed and delivered to Seller all
agreements, instruments, certificates and other documents to be delivered by
Buyer in form and substance reasonably satisfactory to Seller.

 

7.2 Performance of Conditions Precedent. All covenants, agreements and
conditions contained in this Agreement to be performed or complied with by Buyer
on or prior to the Closing Date shall have been performed or complied with in
all material respects.

 

7.3 Good Standing Certificates. Good standing certificates for Buyer, dated no
earlier than 30 days before the Closing Date, from its state of incorporation;

 

7.4 Secretary’s Certificates. Buyer shall have delivered to Seller a certificate
from the secretary or assistant secretary of Buyer attaching copies of
resolutions authorizing the execution, delivery and performance of this
Agreement and all other documents and the taking of all action required
thereunder or in connection therewith on behalf of Buyer.

 

7.5 Secretary’s Certificates. Buyer shall have delivered to Seller a certificate
from the secretary or assistant secretary of Buyer attaching copies of
resolutions.

 

7.6 Membership. Membership in the Service Area must be equal to or exceed 20,000
Medicaid Members (as determined by ODJFS) as of the Closing Date.

 

29



--------------------------------------------------------------------------------

7.7 Incumbency Certificate. Buyer shall have delivered to Seller a certificate
of the secretary or assistant secretary of Buyer certifying the incumbency of
officers of Buyer and their genuine signatures.

 

7.8 Buyer’s Representations and Warranties True and Correct. Each and all of the
representations and warranties (when considered individually and/or
collectively) of Buyer set forth in Article IV of this Agreement shall be true
and correct in all material respects as of the Execution Date and as of the
Closing Date as though made on and as of the Closing Date (provided that
representations and warranties that are as of a specific date shall speak only
as of such date; and provided further that any representation or warranty that
is already modified by “materiality” or “material” or similar words of that
nature shall be true and correct in all respects). Seller shall have received a
certificate signed on behalf of Buyer by an authorized officer of Buyer to such
effect.

 

7.9 Litigation. There shall not have been instituted and be pending any action,
proceeding or investigation before any Governmental Entity, which seeks to
restrain, prevent or change the transactions contemplated hereby or questions
the validity of such transactions.

 

7.10 Miscellaneous. Buyer shall provide details of the structure and
compensation of the local management, local operating boards and committees to
Seller prior to or on the Closing.

 

7.11 Deliveries. Buyer shall have delivered to Seller all items set forth in
Section 2.7(a). On the Closing Date, Buyer shall deliver to Seller a certificate
executed by a duly authorized officer of Seller to the effect that the
conditions set forth in Article VII and Article VIII have been satisfied or
waived.

 

ARTICLE VIII

JOINT CONDITIONS PRECEDENT TO CLOSING

 

In addition to the matters set forth in Articles VI and VII, the Closing
hereunder is subject to the occurrence of the following conditions:

 

8.1 Closing of Transactions Under Related Agreements. Buyer and Seller shall
have executed the Bill of Sale, Assignment and Assumption Agreement, in the form
of such agreements attached hereto as Exhibit A and such agreement shall be in
full force and effect as of the Closing.

 

8.2 Registration Agreement.

 

The Company and Seller shall have entered into the Registration Agreement in the
form of Exhibit C (the “Registration Agreement” and such agreement shall be in
full force and effect as of the Closing.

 

ARTICLE IX

ADDITIONAL AGREEMENTS OF SELLER

 

9.1 Conduct of Business Pending Closing. From the Execution Date until the
Closing, Seller agrees that, with respect to the operation and maintenance of
the Medicaid

 

30



--------------------------------------------------------------------------------

Business, except as otherwise provided under this Agreement or consented to by
Buyer in writing, Seller will:

 

  (a) Conduct the Medicaid Business in a commercially prudent manner, as a going
concern and in the ordinary course and consistent with such operation, comply in
all respects with applicable legal and contractual obligations, consistent with
past practice;

 

  (b) Maintain the books, accounts, and records of the Medicaid Business in
accordance with past accounting practices and GAAP, and where inconsistent with
GAAP, in conformity with statutory or other accounting practices prescribed or
permitted by the insurance regulatory authorities in the State of Ohio and
consistent with the custom and practice as used in the preparation of the
Financial Statements;

 

  (c) Use commercially reasonable efforts, consistent with past practice, to
preserve the goodwill of its relationships with Medicaid Members, Medicaid
Providers, ODJFS and other regulatory bodies, suppliers, employees and others
having business relations with it related to the Medicaid Business;

 

  (d) Administer, pay and discharge all of its medical claim liabilities related
to the dates of service prior to the Closing Date, as well as any Excluded
Liabilities, and perform all reporting obligations under the Seller’s Medicaid
Contract;

 

  (e) Maintain all contracts including those within the Purchased Provider
Agreements;

 

  (f) Seller shall use its commercially reasonable efforts to cause the
assignment to Buyer of those Purchased Provider Agreements identified on
Schedule 2.1(b) or to have replacement agreements to such Purchased Provider
Agreements put into place;

 

  (g) Comply in all respects with all regulations and laws applicable to it in
the conduct of the Medicaid Business;

 

  (h) Maintain, in accordance with past practice, its network of Medicaid
Providers, and credential and recredential such providers in accordance with
Seller’s policies and procedures and NCQA requirements;

 

  (i) Maintain in full force and effect all Seller’s Permits;

 

  (j) Maintain in full force and effect all Intellectual Property used in,
related to or necessary to the Medicaid Business;

 

  (k) Not permit any Lien on the Assets;

 

  (l)

Not take any action (or omit to take any action), which action or omission would
cause any representation or warranty contained herein to be untrue in any
respect

 

31



--------------------------------------------------------------------------------

 

at any time through the Closing Date, as if such representation or warranty were
made at and as of such time;

 

  (m) Not enter into or materially amend any contract, including without
limitation the Seller’s Medicaid Contract;

 

  (n) Not intentionally take any action outside of the ordinary course of
business which would tend to cause Medicaid Members to cease their affiliation
with Seller; or

 

  (o) Not take any action which would result in a disclosure under Section
3.1(k)(vii).

 

Seller shall promptly advise Buyer in writing of any material change in (i) the
financial conditions, business or affairs of the Medicaid Business or Seller, or
(ii) the accuracy of the representations and warranties made by Seller herein.

 

9.2 Access to Documents and Premises.

 

(a) Prior to the Closing Date. From the Execution Date through the Closing Date,
Buyer, its counsel, accountants, and other representatives shall, subject to
confidentiality covenants made by Seller to third parties and state and federal
antitrust laws, have the right to inspect the books and records of Seller
relating to the Medicaid Business and the Assets, including inspection (without
photocopying) by Buyer’s representatives to the extent possible without waiving
any privileges with respect to information regarding all actions, suits,
proceedings or investigations of any kind, now pending or threatened in writing,
involving Seller or Seller’s Affiliates with respect to the Medicaid Business.
Any such inspection shall occur during normal business hours and shall be
scheduled by Buyer and Seller following request for inspection made to Seller.
All inspections shall be conducted by Buyer and Seller in such a manner as to
maximize all applicable privileges. Buyer and its representatives shall use
their best efforts to conduct their inspection in such a manner as not to be
disruptive to Seller’s employees or business operations.

 

(b) After the Closing Date. For a period of two (2) years from and after the
Closing Date, Seller shall provide to the authorized representatives of Buyer at
all reasonable times access to the books, records, information and contracts
included within the Assets, as well as books and records of Seller with respect
to the operations of the Medicaid Business prior to the Closing Date if such
access is reasonably related to the operation of the Medicaid Business or is for
legal or regulatory purposes. Seller agrees to deliver to Buyer, not later than
thirty (30) days following the Closing Date, any copies of the books, records,
information and contracts related to the Assets and the Medicaid Business which
are not delivered at Closing. From and after the Closing Date, Buyer shall
provide to the authorized representatives of Seller at all reasonable times
access to the books, records and information transferred to Buyer as part of the
Assets which Seller requires for legal or regulatory purposes.

 

9.3 Noncompetition and Nonsolicitation.

 

(a) For a period of five (5) years from and after the termination date of the
Summa Health System contract (and any extensions, modifications or renewals
thereof), neither Parent nor Seller nor their affiliates will engage directly or
indirectly in a Competing Business or the

 

32



--------------------------------------------------------------------------------

Medicaid Business as it is conducted as of the Closing Date in the Service Area;
provided, however, that no owner of less than 5% of the outstanding stock of any
publicly-traded corporation shall be deemed to engage solely by reason thereof
in any such businesses; provided further, that the provisions of this Section
9.3 shall terminate 90 days after Seller provides Buyer written notice of its
election to so terminate in connection with (i) Buyer’s provision of irrevocable
written notice to the ODJFS of the termination of its participation in the
Medicaid Business in the Service Area, (ii) a Centene Change of Control or (iii)
a sale or disposition of the Medicaid Business (in whatever transaction form).
If the final judgment of a court of competent jurisdiction declares that any
term or provision of this Section is invalid or unenforceable, the parties agree
that the court making the determination of invalidity or unenforceability shall
have the power to reduce the scope, duration, or area of the term or provision,
to delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified after
the expiration of the time within which the judgment may be appealed.
Notwithstanding anything contained herein to the contrary, the non-compete
restriction shall not prohibit Parent, Seller or any of their Affiliates from
engaging in third party administrator business or businesses that do not
constitute a Competing Business so long as such administrator is not
participating in any third party administration of Medicaid managed care
benefits or any other programs covered by Title XIX or Title XXI in the Service
Area.

 

(b) On and after the date hereof and prior to Closing, neither Parent nor Seller
nor their Affiliates shall, directly or indirectly, solicit, encourage,
facilitate, entertain, or accept (nor permit any of their respective officers,
directors, employees, or agents directly or indirectly to solicit, encourage,
facilitate, entertain, or accept), including by way of furnishing information,
any inquiries or proposals concerning the management or sale of all or any
material part of the Medicaid Business or Seller or Parent (but in the case of
Parent, only to the extent such a transaction would include the Medicaid
Business). Each Party acknowledges and agrees that any remedy at law for breach
of the foregoing covenant shall be inadequate, and in addition to any other
relief which may be available, the non-breaching party shall be entitled to
temporary and permanent injunctive relief without the necessity of proving
actual damages, posting bond or providing surety, and without regard to the
adequacy of any remedy at law. Parent and Seller jointly and severally represent
and warrant that as of the date hereof there is no stand-by agreement or back-up
contract with respect to the sale of the Medicaid Business and it has terminated
any discussions with third parties with respect to such proposed sale. Seller
will notify Buyer immediately if any Person makes any proposal, offer, inquiry,
or contact with respect to any of the foregoing and the details of any such
proposal, offer, inquiry or contact.

 

(c) For a two (2) year period following the Closing Date, neither Buyer or
Centene, on the one hand, nor Seller or Parent on the other hand, shall solicit
for employment, encourage or assist others in soliciting, or hire any Person who
was employed by either Seller or Parent, on the one hand or Buyer or Centene on
the other hand (or any such respective parties’ Affiliates). This paragraph
shall not prevent either party from employing persons with whom such Party had
no contact during the due diligence or negotiation process who (a) respond to
general solicitations of employment, or (b) contact such party on such person’s
own initiative and without any direct or indirect solicitation by such party or
any of its affiliates or agents.

 

33



--------------------------------------------------------------------------------

(d) If, at the time of enforcement of this Agreement, a court holds that the
restrictions stated in this Section are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area. The parties expressly agree and understand
that the remedy at law for any breach by it of this Section will be inadequate
and that the damages flowing from such breach are not readily susceptible of
being measured in monetary terms. Accordingly, it is acknowledged that upon any
violation of any legally enforceable provision of this Section, the
non-breaching party shall be entitled to seek immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach.
Nothing in this Section shall be deemed to limit any remedies at law or in
equity for any breach by any party of any of the provisions of this Section.

 

(e) In the event that a party shall violate any legally enforceable provision of
this Section as to which there is a specific time period during which it or he,
as the case may be, is prohibited from taking certain actions or from engaging
in certain activities, as set forth in such provision, then such violation shall
toll the running of that time period from the date of its commencement until the
date of its cessation.

 

(f) Seller acknowledges that the rights and compensation provided in this
Agreement are adequate consideration for the agreements made by Seller in this
Section 9.3 and in the non-competition provisions of this Agreements and that
such covenants, and the territorial, time and other limitations with respect
thereto, are reasonable and properly required for the adequate protection of
Buyer’s acquisition of the Assets and the Medicaid Business, and Seller and
Parent agrees that such limitations are reasonable with respect to their
business activities and do not impose undue hardship on them.

 

9.4 Seller’s Employment Issues.

 

(a) To the extent required of Seller by applicable law, Seller shall provide all
notices relating to the termination of any of its employees, including, without
limitation, the notice obligations arising under the Workers Adjustment and
Retraining Notification Act (“WARN”) and any comparable Ohio laws, the
Consolidated Omnibus Budget and Reconciliation Act of 1985 (“COBRA”) and the
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).
WARN-related liabilities with respect to terminated employees which result from
any delay in providing WARN notices to such terminated employees shall be the
responsibility of Seller.

 

(b) Seller agrees that, prior to the Closing Date, Buyer and Centene shall have
the right, but not the obligation, to interview for employment with Buyer any of
the Medicaid Business Employees as set forth in Schedule 9.4(b). As of the
Closing Date, Buyer shall be permitted to offer employment (and Seller hereby
consents to such offer) to such employees as Buyer may, in its sole discretion,
choose to hire (and each such Medicaid Business Employee to whom Buyer has made
an offer of employment shall be referred to herein as an “In-Scope Employee”).
Seller shall terminate all In-Scope Employees as of the Closing Date and shall
pay all vacation and severance obligations accrued and vested as of the Closing
Date, if any, to all In-Scope Employees in accordance with Seller’s policies and
past employment practices. In addition, Seller shall fully vest all In-Scope
Employees in their benefits under and in accordance

 

34



--------------------------------------------------------------------------------

with any applicable Benefit Plans as of the Closing Date. Each such In-Scope
Employee who accepts Buyer’s offer of employment shall be referred to herein as
a “Hired Employee”. Nothing herein shall (i) be deemed to create or to grant to
the Hired Employees any third party beneficiary rights or claims or causes of
action of any kind or nature or (ii) shall limit the ability of Buyer to
terminate the employment of any Hired Employee at any time following the Closing
Date for any reason, including without cause. The Hired Employees shall be
deemed “new hires, at will” of the Buyer. Buyer shall have no obligation or
liability of any kind to any current or former employee, independent contractor,
director or officers (or any dependants or beneficiaries thereof) of Seller
(including any Hired Employee) for employment compensation or benefits of any
kind arising or accruing prior to the Closing Date, including, without
limitation, any liability or obligation with respect to vacation or severance
pay, COBRA, any Benefit Plans (including any benefit plans of any other entity
that together with Seller constitutes a controlled group of entities under Code
Section 414(b), (c), (m) or (o)), any EEOC claim or any sexual harassment claim
by or against said employee, and Seller shall hold Buyer harmless with respect
to any such liability or obligation.

 

9.5 Additional Financial Information. Seller shall furnish to Buyer within
twenty days of the end of each month prior to Closing, unaudited statements of
operations and run rate reports for each such month as well as such management,
cost, and utilization reports (including claims logs and experience reports)
that Seller generates and uses in the normal course of business.

 

9.6 Supplements to Schedules. Between the date of execution of this Agreement
and the Closing Date, each party shall provide the other party with
supplementary information on any matters previously disclosed on the schedules
hereto or otherwise reported to the other party (including, without limitation,
providing Buyer with information concerning any Medicaid Provider that has
terminated, or indicated an intent to terminate, a Purchased Provider
Agreement), and each party hereby represents and warrants that such supplements
shall be true, correct and complete in all material respects as of the date or
dates thereof. Such supplements shall constitute additional representations and
warranties and shall be in no way deemed or construed to modify any
representations or warranties previously made, unless accepted by Buyer, all of
which shall continue in full force and effect, nor, unless accepted by Buyer,
shall the provision of such supplements be deemed or construed to cure or
otherwise excuse any breach of a representation or warranty by Seller under
Article III of this Agreement or by Buyer under Article IV of this Agreement.
Nothing in any schedule attached hereto shall be adequate to disclose an
exception to a representation or warranty made in this Agreement unless such
schedule identifies the exception with particularity and describes the relevant
facts in reasonable detail. Without limiting the generality of the foregoing,
the mere listing (or inclusion of a copy) of a document or other item shall not
be adequate to disclose an exception to a representation or warranty made in
this Agreement, unless the representation or warranty has to do with the
existence of such document or such other item itself.

 

9.7 Payment of Excluded Liabilities. After the Closing Date, Seller shall pay,
perform and discharge in due course all of its obligations with respect to the
Seller’s Medicaid Contract for periods prior to the Closing Date and any of the
Excluded Liabilities including, without limitation, all liabilities under the
Benefit Plans, which, if unpaid, could subject Buyer to transferee liability or
create a Lien on the Assets. Without limiting the generality of the

 

35



--------------------------------------------------------------------------------

preceding sentence, Seller shall specifically administer, pay and run out all of
its medical claim liabilities described in Section 2.4(b)(i) hereof and perform
all reporting obligations (including obligations imposed as part of report
corrections, responses to State audits and governmental inquiries) under the
Seller’s Medicaid Contract (or imposed as part of the Closing governmental
authorizations) in connection with the performance by Seller of its obligations
with respect to the Medicaid Business for periods prior to the Closing Date. In
connection with the discharge of such claims, to the extent any of the claims
payment information for such claims is received by Buyer after the Closing Date,
Buyer shall promptly forward such information to Seller.

 

9.8 Credentialing. At Closing, Seller shall deliver to Buyer a schedule which
lists on a month-by-month basis for the twenty-four months following the Closing
Date the Medicaid Providers who are scheduled for recredentialing in such
months. From and after the Closing Date and for twenty-four months thereafter,
Seller shall use its reasonable best efforts to promptly notify Buyer of any
Medicaid Provider whose participation in Seller’s provider network has been
terminated prior to their scheduled recredentialing date (provided Buyer has not
previously re-contracted with such provider).

 

9.9 Joinder in Litigation. For a period of five (5) years from and after the
Closing Date, if Buyer institutes any action or proceeding (whether in a court
of law, equity, or administrative or arbitrative forum) to enforce its rights
under a Purchased Provider Agreement and Seller is deemed a necessary party,
Seller agrees to join with Buyer, at Buyer’s sole cost and expense, in such
action or proceeding so that Buyer may be subrogated to Seller’s rights with
respect to the Medicaid services procured under such contract.

 

9.10 Termination of Incentive Pools/Funds. Seller shall use its reasonable best
efforts to ensure that none of its Purchased Provider Agreements requires any
periodic incentive payments from a shared risk or referral services pool/fund
and, to the extent, any such contract contains such a pool/fund as of the
Closing Date, Seller shall be responsible to reconcile and settle such pools
through Closing and shall pay any required bonuses.

 

9.11 Right of First Offer. At least 30 days prior to any sale (whether through a
sale of assets or stock, merger, consolidation or a lease) of solely the
Medicaid Business operated in the Service Area by Buyer, in a stand alone
transaction and not as part of any larger portion of either the Buyer’s or
Centene’s businesses (in whatever form), Buyer shall deliver a written notice to
the Seller and Parent disclosing in reasonable detail the proposed terms and
conditions of such proposed sale (the “Offered Transaction”) and the identity,
background and ownership (if applicable) of the prospective transferee(s) (if
the transferee(s) are known), and such notice shall constitute a binding offer
to sell the Seller on such terms and conditions. Seller or Parent may elect to
enter into such Offered Transaction at the price and on the terms specified
therein by delivering written notice of such election to the Buyer as soon as
practical but in any event within ten (10) days after the delivery of the
notice. If the Seller or Parent has not elected to enter into the Offered
Transaction, Buyer may, within 150 days after the expiration of the election
period, transfer the Medicaid Business to one or more third parties at a price
no less than 95% of the price specified in the notice and on other terms no more
favorable to the transferees thereof than offered to the Seller in the notice.

 

36



--------------------------------------------------------------------------------

ARTICLE X

ADDITIONAL AGREEMENTS OF BUYER

 

10.1 Maintenance of Records. Buyer shall retain all business and other records
and documents relating to the Medicaid Business and the Assets which are
transferred to Buyer pursuant to this Agreement in accordance with Buyer’s own
record retention policies for the longer of five (5) years or the time required
by applicable law. Buyer shall make such records available for Seller’s review
and copying upon request of Seller or its agents, at a reasonable time and
place; provided, however, that Seller shall keep all such records confidential
to the extent required by law.

 

ARTICLE XI

ADDITIONAL AGREEMENTS OF BUYER AND SELLER

 

11.1 Regulatory Milestones Prior to Closing.

 

(a) Seller and Buyer shall diligently and timely prepare and file the
applications and submissions as may be required with respect to the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, including, without limitation, the filings set
forth below. Buyer and Seller agree to take all reasonable actions required or
requested by such authorities for the expeditious consideration and rendering of
all such approvals, consents and authorizations. Seller and Buyer shall
diligently and timely cooperate with each other and with all other parties in
the submission of applications and of any and all such additional information or
documentation requested by any such regulatory authorities.

 

(b) Seller acknowledges that the approval by ODI and ODJFS of Buyer’s Service
Area expansion application to include the Service Area (and ODJFS’s entry into
the Buyer’s Medicaid Contract) will be primarily based, among other things, on
the adequacy of Buyer’s provider network in the Service Area. Such efforts shall
include commercially reasonable efforts to either (i) effectively assign the
Purchased Provider Agreements to Buyer or (ii) participate actively in Buyer’s
efforts to negotiate replacement contracts with Medicaid Providers, using
Buyer’s form provider agreements approved by ODI or ODJFS, on terms no less
favorable to the Medicaid Business than the original Provider Agreements. The
parties agree to work collaboratively on the form of any such consent. Seller
further acknowledges and agrees to be responsible for, and to promptly supply to
Buyer when requested, all information and materials (including, without
limitation, specific answers or responses) reasonably required in connection
with Buyer’s service area expansion application and the other Closing
governmental authorizations (in a form satisfactory for filing with the
applicable regulatory authorities) which relate to the provider network, its
adequacy, accessibility or otherwise and the Purchased Provider Agreements.

 

(c) After the Execution Date, Seller and Parent agree to use commercially
reasonable efforts to aid or assist Buyer in obtaining acceptable (as determined
in Buyer’s sole discretion) Purchased Provider Agreements necessary to form a
viable Provider network in Ohio, such Seller efforts to be based on the good
faith discretion of Seller’s senior management.

 

37



--------------------------------------------------------------------------------

11.2 Ohio Department of Insurance. Buyer shall use its commercially reasonable
efforts to file all submissions required by the Ohio Department of Insurance to
approve the transactions contemplated hereby, including, without limitation,
this Agreement as soon as practicable after the Execution Date. To the extent
required by the Ohio Department of Insurance, Seller will use its commercially
reasonable efforts to submit all filings required to be submitted by Seller with
respect to the transactions contemplated hereby. Both Buyer and Seller shall use
their commercially reasonable efforts to cooperate with and assist each other in
such filings, including providing draft filings to the other party for review
and comment before submitting same to the Ohio Department of Insurance.

 

11.3 Ohio Department for Job and Family Services. Buyer and Seller acknowledge
and agree that Seller’s Medicaid Contract with ODJFS is not assignable and that
Buyer is required to submit a filing to ODJFS for purposes of entering into a
Medicaid Contract with ODJFS upon its approval of the transactions contemplated
hereby. Seller shall take any actions reasonably required by Buyer (subject to
ODJFS’ approval) or ODJFS to transfer Medicaid Members to Buyer under the
Buyer’s Medicaid Contract.

 

11.4 Transition Issues.

 

(a) Coordination/Continuity of Care. Both Seller and Buyer shall establish,
prior to the Closing Date, processes to transfer information relative to
Medicaid Members whose care is being coordinated through Seller’s case
management programs and who will be transitioning their membership to Buyer’s
plan. Continuity of care processes will be defined to integrate Buyer’s
continuity of care policy in such a way as to replace Seller’s existing referral
and authorization procedures to take effect after the Closing. Prior to Closing,
both Seller and Buyer shall use commercially reasonable efforts to coordinate
care required of Medicaid Members prior to and after the Closing to begin to
implement changes in medical management practices designed to ensure continuity
of care and avoid confusion to Medicaid Members.

 

(b) Use of Materials. Except as set forth on Schedule 11.4(b), Buyer shall have
the right to use, subject to ODJFS’ approval, all existing stock of any and all
pre-printed, advertising brochures, marketing materials, literature, form
contracts, form certificates of coverage, membership handbooks and other
pre-printed material relating to the Medicaid Business, as authorized by law,
until six (6) months after the Closing Date or for some other shorter time
limitation as may be required by law. Buyer shall make a commercially reasonable
effort to “sticker” such materials with Buyer’s name and to remove or cover up
Seller’s name to avoid confusion. Notwithstanding anything to the contrary
herein, Buyer acknowledges that it shall not use any such items bearing the
Seller’s tradename(s), trademark(s), service mark(s), whether registered or
unregistered, and logo(s).

 

(c) Claims Administration. Subject to State regulatory guidelines, except as
otherwise provided in this Agreement, Seller shall be responsible for the
administration and payment of all claims, liabilities or other obligations
(including without limitation IBNR Expenses) (collectively referred to herein as
“Medical Claims”) pertaining to the Medicaid Business that are incurred prior to
the Closing, and Buyer shall be responsible for the administration and payment
of all Medical Claims pertaining to the Medicaid Business that are incurred
after the Closing. The parties agree to jointly create and implement explanation
of

 

38



--------------------------------------------------------------------------------

payment (“EOP“) message(s) that will be sent to providers in the event a claim
is sent to Buyer for Medical Claims incurred prior to the Closing or Seller for
Medical Claims incurred after the Closing. The message will inform the provider
that the Medical Claim was submitted in error and provide the information
necessary to submit the Medical Claim to the appropriate party for payment. The
parties further agree that they will make available provider services staff to
address questions that arise as a result of the claims administration
transition.

 

11.5 Public Information Releases.

 

(a) Seller and Buyer shall use reasonable efforts to consult with the other
party on any initial press release, public announcement or publicly disseminated
communication concerning this transaction, and prior to any press release,
public announcement or publicly disseminated communication concerning this
transaction, to discuss the content of any such announcement. Thereafter,
between the Execution Date and the Closing, Buyer shall use reasonable efforts
to consult with Seller prior to any press release, public announcement or
publicly disseminated communication concerning this transaction, to discuss the
content of any such announcement and to refrain from making any such press
releases or public announcements. The provisions of this Section shall survive
the termination of this Agreement.

 

(b) When, as and if required by ODJFS, Seller and Buyer shall, at Seller’s or
Buyer’s expense, as applicable, take such action as may be reasonably necessary
to disseminate all provider and/or member notices and mailings that are a
condition to the Closing governmental authorizations or are required for the
enrollment of the Medicaid Members with Buyer. Seller or Buyer, as applicable,
shall promptly provide ODJFS with such affidavit(s) concerning the discharge of
such obligation as may reasonably be requested.

 

(c) Between the Execution Date and the Closing, both parties agree to consult
with each other prior to any oral or written communication to any Medicaid
Member or Medicaid Provider concerning this transaction, to discuss the content
of any such communication and to refrain from making any such communication
without first receiving the other party’s prior written consent.

 

(d) Seller and Parent acknowledge that Centene is a publicly traded corporation,
with obligations under the federal securities laws, New York Stock Exchange
rules and the Sarbanes-Oxley Act of 2002. In order to allow Centene to abide by
these obligations, with regard to the foregoing communications and any other
public communications regarding the transactions contemplated hereby, any such
communications shall be subject to Buyer’s final written approval.

 

11.6 Cooperation. Buyer and Seller agree to cooperate reasonably with each
other, from the Execution Date up through and following the Closing Date, and
use their respective reasonable best efforts in good faith, to satisfy all
conditions, undertakings and agreements contained in this Agreement.

 

11.7 On-Site Presence. Seller and Buyer acknowledge and agree that upon
execution of this Agreement, Buyer shall be allowed to have Buyer employees
on-site of Seller to assist and coordinate the transition and integration of the
Medicaid Business and the Assets to Buyer.

 

39



--------------------------------------------------------------------------------

Seller covenants that Seller shall provide all reasonably necessary cooperation
and consultation reasonably necessary to allow for such on-site presence,
including, but not limited to, providing access to support functions, including
office space, computer, phone and printer and Seller’s employees and management.
Buyer agrees that any such on-site presence by its employees shall be reasonable
and shall not be disruptive of the business operation of Seller.

 

11.8 ODJFS and Other Required Reporting. Seller shall be responsible for all
required reports to ODJFS, ODI and other Government Entity required reporting
for periods prior to Closing, and Buyer shall be responsible for all required
reports to ODJFS, ODI and other Government Entity required reporting for periods
following the Closing. For such period as is required by the applicable
government agency, Buyer and Seller shall cooperate with each other in providing
reasonable access to books and records to facilitate the reporting obligations
of each party.

 

11.9 Securities Law Compliance. Seller is (i) aware that the United States
securities laws prohibit certain persons who have material nonpublic information
about a company from purchasing or selling securities of such company or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities and (ii) agrees that it will neither use, nor cause any third party
to use, any material nonpublic information regarding the Buyer in contravention
of the Securities Exchange Act, including, without limitation, Rules 10b-5 and
14e-3.

 

ARTICLE XII

INDEMNIFICATION

 

12.1 Indemnification by Seller. Subject to the limitations of Section 12.3,
Seller and Parent shall jointly and severally indemnify and hold harmless Buyer
and its respective officers, directors, employees, agents and Affiliates and
successors and assigns of any of the foregoing against any and all actual
damages resulting from claims, obligations, losses, costs, expenses, fees,
liabilities and damages, whenever arising or incurred, including interest,
penalties and reasonable attorneys’ fees and disbursements (including amounts
paid in settlement and costs of investigation) (each individually a “Loss,” and
collectively, “Losses”), arising out of, in connection with or otherwise
relating to:

 

  (a) The Excluded Assets;

 

  (b) The Excluded Liabilities;

 

  (c) The breach by Seller or inaccuracy of any representation or warranty made
by Seller in this Agreement;

 

  (d) The breach or non-performance by Seller of any covenant or agreement made
by Seller in this Agreement;

 

  (e) Any Employee Benefit Plan, program, policy or other arrangement currently
or any previously maintained or contributed to by members of the controlled
group of companies (as defined in Code Section 414) which includes Seller;

 

40



--------------------------------------------------------------------------------

  (f) Any Medical Claim or Medical Claims that exceed either individually or in
the aggregate $25,000 and are not reflected in the IBNR Expense as determined in
Section 6.15; and

 

  (g) Any claim, obligation or other liability arising from the Medicaid
Business with respect to any period prior to the Closing Date other than to the
extent such claims, obligations or liabilities constitute part of the Assumed
Liabilities.

 

12.2 Indemnification by Buyer. After the Closing Date and subject to the
limitations of Section 12.3, Buyer shall indemnify and hold harmless Seller and
its respective officers, directors, employees, agents and Affiliates, and
successors and assigns of any of the foregoing against any and all Losses,
arising out of, in connection with or otherwise relating to:

 

  (a) The Assets;

 

  (b) The Assumed Liabilities;

 

  (c) The breach by Buyer or inaccuracy of any representation or warranty, made
by Buyer in this Agreement;

 

  (d) The breach or non-performance of any covenants or agreements made by Buyer
in this Agreement; and

 

  (e) Any claim, obligation or other liability arising from Buyer’s operation of
the Medicaid Business, Assets or the Assumed Liabilities with respect to any
period after the Closing Date.

 

12.3 Limitations.

 

(a) The indemnification rights and obligations set forth in (a) Section 12.1(c)
shall survive the Closing for a period of one (1) year, (b) Sections 3.1(a),
3.1(b), 3.1(c), 3.1(d) and 3.1(n) shall survive on the Closing Date and continue
in full force and effect after the Closing Date without any time limitations,
and (c) Sections 3.1(p) and 3.1(r) as of which claims must be made prior to the
date that is sixty (60) days after the expiration of the applicable statute of
limitation with respect thereto, or, (d) Section 12.2(c) shall survive the
Closing for a period of one (1) year except for claims arising from breaches of
representations and warranties set forth in Sections 4.1(a), 4.1(b), 4.1(c) or
4.1(d), which shall survive on the Closing Date and continue in full force and
effect after the Closing Date without any time limitation. Except with respect
to any breach of the representations and warranties contained in Sections 3.1(a)
through 3.1(g) and 4.1(a), 4.l(b), 4.1(c) or 4.1(d), no party to this Agreement
shall have any liability pursuant to this Article XII for any Losses unless such
Losses exceed $300,000 on a cumulative basis. If such Losses exceed $300,000 on
a cumulative basis, then such party shall be liable for Losses in excess of
$50,000 in the aggregate.

 

(b) The maximum aggregate liability of in the case of Seller and Parent for any
Losses pursuant to Section 12.1(c) and in the case of Centene and Buyer pursuant
to Section 12.2(c) shall not exceed, in the aggregate, an amount equal to the
Purchase Price.

 

41



--------------------------------------------------------------------------------

(c) Notwithstanding anything in Section 12.3 to the contrary, in the event of
any breach of a representation or warranty by a party that is constitutes common
law fraud, the representation or warranty shall survive consummation of the
transactions contemplated in this Agreement and continue in full force and
effect forever thereafter without time limitations.

 

12.4 Remedies. Notwithstanding anything to the contrary herein, nothing shall
preclude any Party from seeking any remedy based upon fraud or willful or
criminal misconduct or intentional breach of any of the provisions of this
Agreement.

 

12.5 Notice and Right to Defend.

 

(a) Should any claim or action by a third party arise after the Closing Date for
which Buyer or Seller may be liable to the other under the indemnity provisions
of this Agreement, the indemnitee shall notify the indemnitor in writing and in
reasonable detail as soon as practicable after the indemnitee receives notice of
such claim or action in the manner provided for the giving of notices under this
Agreement, provided, that failure to notify in such manner shall relieve the
indemnitor from liability under this Agreement with respect to such claim only
if, and only to the extent that, such failure to notify the indemnitor results
in the forfeiture by the indemnitor of material rights and defenses otherwise
available to the indemnitor with respect to such claim. The expenses of all
proceedings, contests, lawsuits, or investigations of claims with respect to
such claims or actions, shall be borne by the indemnitor. If an indemnitor
wishes to assume the defense of such claim or action, it shall give written
notice to the indemnitee within ten (10) days after notice from the indemnitee
of such claim or action of its intention to assume the defense, and the
indemnitor shall thereafter assume the defense of any such claim or liability
through counsel reasonably satisfactory to the indemnitee, provided that the
indemnitee may also participate in such defense at its own expense;

 

(b) If the indemnitor shall not assume the defense of, or if after so assuming
it shall fail to defend, any such claim or action, or such action involves a
claim with (a) the indemnitee reasonably believes could be materially
detrimental to or materially injure the indemnitee’s reputation, customer
relations or future business prospects, (b) seeks non-monetary relief (except
where non-monetary relief is merely incidental to a primary claim or claims for
monetary damages), (c) involves criminal allegations, (d) is one in which the
indemnitor is also a party and joint representation would be inappropriate or
there may be legal defenses available to the indemnitee which are different from
or additional to those available to the indemnitor, or (e) involves a claim
which, upon petition by the indemnitee, the appropriate court rules that the
indemnitor failed or is failing to vigorously prosecute or defend. In any action
or proceeding with respect to which indemnification is being sought hereunder,
the indemnitee or the indemnitor, whichever is not assuming the defense of such
action, shall have the right to participate in such litigation and to retain its
own counsel at such party’s own expense. The indemnitee may defend against any
such claim or action in such manner as it may reasonably deem appropriate and
the indemnitee may settle such claim or litigation on such terms as it may
reasonably deem appropriate, and the indemnitor shall promptly reimburse the
indemnitee for the amount of all reasonable expenses, legal and otherwise,
incurred by the indemnitee in connection with the defense and/or settlement of
such claim or action. If no settlement of such claim or action is made, the
indemnitor shall satisfy any judgment rendered with respect to such claim or

 

42



--------------------------------------------------------------------------------

in such action before indemnitee is required to do so, and pay all expenses,
legal or otherwise, incurred by the indemnitee in the defense against such claim
or litigation.

 

(c) An indemnitor may not, without the prior written consent of the indemnitee,
settle or compromise any claim or consent to the entry of any judgment with
respect to which indemnification is being sought hereunder unless (i)
simultaneously with the effectiveness of such settlement, compromise or consent,
the indemnitor pays in full any obligation imposed on the indemnitee by such
settlement, compromise or consent and obtain releases of the indemnitee in full
from such third party claim and (ii) such settlement, compromise or consent does
not contain any equitable order, judgment or term that in any manner affects,
restrains or interferes with the business of the indemnitee or any of the
indemnitee’s Affiliates.

 

(d) In the event an indemnitee shall claim a right to payment pursuant to this
Agreement not involving a third party claim covered by Section 12.5(a), such
indemnitee shall send written notice of such claim to the appropriate
indemnitor. Such notice shall specify the basis for such claim. As promptly as
possible after the indemnitee has given such notice, such indemnitee and the
appropriate indemnitor shall establish the merits and amount of such claim (by
mutual agreement or pursuant to the arbitration provisions herein).

 

(e) Except as otherwise provided herein, any indemnification of Buyer or Seller
pursuant to this Article XII shall be effected by wire transfer of immediately
available funds from Seller or Buyer, as the case may be, to an account(s)
designated by the applicable Buyer or Seller, as the case may be, within ten
(10) days after the determination thereof. Any such indemnification payments
shall include interest at the Applicable Rate calculated on the basis of the
actual number of days elapsed over 360, from the date any such Loss is suffered
or sustained to the date of payment. All indemnification payments under this
Section 12.5 shall be deemed adjustments to the Purchase Price set forth in
Section 2.4(b)(i) above.

 

12.6 Right of Set-Off. In addition to any other remedies available to Buyer or
Centene hereunder, to the extent that Seller or Parent does not pay for any Loss
within 30 days after it becomes due and payable in accordance with the
provisions hereunder, Buyer or Centene shall, at their election, have the right
to apply the amount of all or any portion of any Losses for which it is
indemnified pursuant to this Article VII above to offset and reduce the payments
due under the hospital contract between Buyer and Parent or Parent’s affiliate.

 

ARTICLE XIII

TERMINATION

 

13.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:

 

  (a) by mutual written consent of Buyer and Seller;

 

  (b)

by Buyer or Seller at either’s option, if the Closing Date shall not have
occurred on or before March 1, 2005; provided that such date shall be extended
until May 1, 2005 if required regulatory approval has not been received,
provided, however, that the right to terminate this Agreement under this
paragraph, shall not be available to any party whose failure to fulfill any
obligation under this Agreement

 

43



--------------------------------------------------------------------------------

 

has substantially contributed to, or resulted in, the failure of the Closing to
have occurred on or before such date;

 

  (c) if a court of competent jurisdiction or governmental, regulatory or
administrative agency or commission shall have issued an order, decree or ruling
or taken any other action (which order, decree or ruling the parties hereto
shall use all reasonable efforts to lift), in each case permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable;

 

  (d) by Seller in the event of a breach by Buyer of a representation, warranty
or covenant contained in this Agreement, provided that Buyer has received ten
(10) business days’ written notice of the breach indicated therein and has
failed to effect a cure thereof to the reasonable satisfaction of Seller prior
to the expiration of such period;

 

  (e) by Buyer in the event of a breach by Seller of a representation, warranty,
or covenant contained in this Agreement, provided that Seller has received ten
(10) business days’ written notice of the breach indicated therein and has
failed to effect a cure thereof to the reasonable satisfaction of Buyer prior to
the expiration of such period;

 

  (f) by Buyer if any of the conditions set forth in Article VI shall have
become (in the good faith determination of Buyer) incapable of fulfillment prior
to the Termination Date and shall not have been waived by Buyer;

 

  (g) by Seller if any of the conditions set forth in Article VII shall have
become (in the good faith determination of Seller) incapable of fulfillment
prior to the Termination Date and shall not have been waived by Seller; or

 

  (h) by Buyer if, subsequent to the date hereof and prior to the Closing Date,
there is any material adverse change in the condition (financial or otherwise),
business, operations, prospects or obligations of the Medicaid Business, the
Assets or the Assumed Liabilities (a “Material Adverse Change”).

 

13.2 Effect of Termination. Except as otherwise specified in this Agreement,
including but not limited to in Article XII, upon the termination of this
Agreement pursuant to Section 13.1, this Agreement shall forthwith become null
and void, except that nothing herein shall relieve any party from liability for
any breach of this Agreement prior to such termination.

 

13.3 Waiver. At any time prior to the Closing Date, any term, provision or
condition of this Agreement may be waived in writing (or the time for
performance of any of the obligations or other acts of the parties hereto may be
extended) by the party that is entitled to the benefits thereof. Such an
election shall not be deemed a waiver of any rights or remedies of the waiving
party with respect to the matter which gave rise to such right to terminate.

 

44



--------------------------------------------------------------------------------

ARTICLE XIV

ARBITRATION

 

14.1 Conciliation and Mediation. If a dispute between Buyer and Seller relating
to this Agreement, or under any other agreement executed and delivered in
connection herewith, is not resolved within fifteen (15) days from the date that
either party has notified the other that such dispute exists, then such dispute
shall be submitted jointly for conciliation to the president or his designee of
each party. If such senior executive officers or their designees are unable to
resolve the dispute within thirty (30) days from the date that it is first
presented to them, then such dispute shall be referred to binding arbitration.

 

14.2 Arbitration. Any dispute submitted to arbitration pursuant to this Section
shall be determined by the decision of a board of arbitration (“Board of
Arbitration”) consisting of three members who are members of and certified by
the American Arbitration Association (“AAA”) and each of whom is experienced in
managed care or health care arbitrations selected as hereinafter provided. Buyer
shall select an arbitrator and Seller shall select an arbitrator, each of whom
shall be a member of the Board of Arbitration who is independent of the parties.
A third Board of Arbitration member, independent of the parties, shall be
selected by mutual agreement of the other two Board of Arbitration members. If
the other two Board of Arbitration members fail to reach agreement on such third
member within twenty (20) days after their selection, such third member shall
thereafter be selected by the AAA upon application made to it for such purpose
by any party to the arbitration. The Board of Arbitration shall meet in Chicago,
Illinois, or such other place as a majority of the members of the Board of
Arbitration determines more appropriate, and shall reach and render a decision
in writing (which shall state the reasons for its decisions in writing and shall
make such decisions entirely on the basis of the substantive law governing the
Agreement and which shall be concurred in by a majority of the members of the
Board of Arbitration) with respect to the items in dispute. In connection with
rendering its decisions, the Board of Arbitration shall adopt and follow the
Commercial Rules of Arbitration of the AAA in effect as of the date of the
arbitration. To the extent practical, decisions of the Board of Arbitration
shall be rendered no more than thirty (30) calendar days following commencement
of proceedings with respect thereto. The Board of Arbitration shall cause its
written decision to be delivered to Buyer and Seller. Any decision made by the
Board of Arbitration (either prior to or after the expiration of such thirty
(30) calendar day period) shall be final, binding and conclusive on Buyer and
Seller and each party to the arbitration shall be entitled to enforce such
decision to the fullest extent permitted by law and entered in any court of
competent jurisdiction. The Non-Prevailing Party shall pay all costs and fees of
the Board of Arbitration and the fees and expenses (including without
limitations, attorneys and consultants) of the prevailing party in connection
with such disposition.

 

14.3 Equitable Relief. Notwithstanding any other provision of this Agreement,
any Party shall have the right to seek equitable relief (including specific
preference and/or other injunctive relief), in a court of competent
jurisdiction, to the extent that equitable relief is available to a Party
hereto. If a Party chooses to pursue equitable relief, such conduct shall not
constitute a waiver of or be deemed inconsistent with the provisions set forth
in this Article XIV or in Article XII.

 

45



--------------------------------------------------------------------------------

ARTICLE XV

MISCELLANEOUS

 

15.1 Notices. All notices and other communications hereunder shall be in writing
and shall be either (i) deposited in first class United States mail, certified,
with postage prepaid, (ii) delivered by messenger, (iii) sent by overnight
courier, or (iv) sent by fully completed and confirmed facsimile transmission
(with a written confirmation simultaneously sent in first class United States
mail), as follows:

 

If to Seller:    Copy to:

SummaCare, Inc.

10 N. Main Street

Akron, Ohio 44309

  

Summa Health System

525 E. Market Street

Akron, Ohio 44308

Attention: Martin P. Hauser    Attention: William A. Powel, III, Esq. If to
Buyer:    Copy to:

Centene Corporation

7711 Carondelet, Suite 800

St. Louis, MO 63105

Attention: Michael F. Neidorff

Fax: (314) 725-5180

  

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attention: Gerald T. Nowak, Esq.

Fax: (312) 861-2200

 

or such other address or fax number as any party may request by notice given as
aforesaid. Notices sent as provided herein shall be deemed given on the date
received by the recipient. If a recipient rejects or refuses to accept a notice
given pursuant to this Section, or if a notice is not deliverable because of a
changed address or fax number of which no notice was given in accordance with
the provisions hereof, such notice shall be deemed to be received two (2) days
after such notice was mailed (whether as the actual notice or as the
confirmation of a faxed notice) in accordance with the terms hereof. The
foregoing shall not preclude the effectiveness of actual written notice given to
a party at any address or by any means.

 

15.2 Waiver. No waiver by either Buyer or Seller hereto of its rights under any
provision of this Agreement shall constitute a waiver of such party’s rights
under such provision at any other time or a waiver of such party’s rights under
any other provision of this Agreement.

 

15.3 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

15.4 Delivery by Facsimile. This Agreement and any signed contract entered into
in connection herewith or contemplated hereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine,
shall be treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of any Party

 

46



--------------------------------------------------------------------------------

hereto or to any such contract, each other Party hereto or thereto shall
re-execute original forms thereof and deliver them to all other Parties. No
Party hereto or to any such contract shall raise the use of a facsimile machine
to deliver a signature or the fact that any signature or contract was
transmitted or communicated through the use of facsimile machine as a defense to
the formation of a contract and each such Party forever waives any such defense.

 

15.5 Headings. The headings contained in this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

 

15.6 Severability. If any provision of this Agreement is held by final judgment
of a court of competent jurisdiction to be invalid, illegal or unenforceable,
such invalid, illegal or unenforceable provision shall be severed from the
remainder of this Agreement, and the remainder of this Agreement shall be
enforced. In addition, the invalid, illegal or unenforceable provision shall be
deemed to be automatically modified, and, as so modified, to be included in this
Agreement, such modification being made to the minimum extent necessary to
render the provision valid, legal and enforceable. Notwithstanding the
foregoing, if the severed or modified provision concerns all or a portion of the
essential consideration to be delivered under this Agreement by one party to the
other, the remaining provisions of this Agreement shall also be modified to the
extent necessary to adjust equitably the parties’ respective rights and
obligations hereunder.

 

15.7 Entire Agreement. This Agreement and the other agreements, certificates and
documents of the Parties contemplated herein constitute the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements or understandings between the parties, except
the Confidentiality Agreement, which will continue in effect until terminated
pursuant to the terms set forth therein. The exhibits, schedules and attachments
attached to this Agreement are incorporated herein and shall be considered a
part of this Agreement for the purposes stated herein, except that in the event
of any conflict between any of the provisions of such exhibits and the
provisions of this Agreement, the provisions in this Agreement shall control.
Each party is responsible for the accuracy of its respective schedules
regardless of any assistance provided by the other party in connection with the
preparation of the schedules.

 

15.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the respective successors and assigns of
the parties hereto. Notwithstanding the foregoing, this Agreement shall not be
assignable by any party without the prior written consent of the other, and any
attempt at an assignment in violation of this Section shall be void ab initio.
Notwithstanding the foregoing statement, Buyer may assign its rights and
obligations hereunder to anyone or more of its Affiliates. This Agreement shall
not constitute an agreement or be considered as evidence of an agreement between
the Parties until executed and delivered by the Parties.

 

15.9 HIPAA Compliance. Each party represents and warrants to the other party
that it will comply with the provisions of HIPAA including the effective dates
of regulations adopted to implement HIPAA. Each of the parties represents and
warrants to the other party in particular, with respect to all protected health
information (as that term is defined under the Standards for

 

47



--------------------------------------------------------------------------------

Privacy of Individually Identifiable Health Information (December 28, 2000; 65
F. Reg. 82462), that it is a covered entity (and not a business associate of the
other party) under the HIPAA Privacy Regulations and that it shall protect the
privacy, integrity, security, confidentiality and availability of the protected
health information disclosed to, used by, or exchanged by the parties by
implementing appropriate privacy and security policies, procedures, and
practices and physical and technological safeguards and security mechanisms, all
as required by, and set forth more specifically in, the HIPAA Privacy
Regulations and the HIPAA Security Regulations. The parties agree that, upon the
request of the other party, it shall provide written verification of compliance
with all applicable federal and State laws and confirm its full licensure and
certification to the extent appropriate to its then current operations.
Notwithstanding any other provisions of this Agreement to the contrary, either
party may notify the other of any modifications it believes necessary to bring
this Agreement into compliance with the final HIPAA regulations and/or HIPAA.
Such modifications shall be incorporated as an addendum to this Agreement.

 

15.10 Governing Law. This Agreement is to be governed by and interpreted under
the laws of the State of Delaware, without resort to choice of law or conflict
of law principles which direct the application of the laws of a different state.

 

15.11 Cost of Transaction. Whether or not the transactions contemplated hereby
are consummated:

 

(a) Buyer shall pay the fees, expenses, and disbursements of Buyer and its
agents, representatives, accountants, and counsel.

 

(b) Seller shall pay the fees, expenses and disbursements of Seller and its
agents, representatives, accountants and counsel.

 

(c) Seller shall absorb or pay, as applicable, all costs and expenses (including
wages, overhead and professional fees) relating to all notices or other
communications to the Medicaid Providers and Medicaid Members required to be
sent by Seller prior to the closing in connection with this transaction, except
that Buyer shall reimburse Seller for the costs of printing and mailing such
notices.

 

15.12 Further Assurances. Each party hereto agrees for the benefit of the other
parties hereto to execute and deliver any necessary documents, instruments or
agreements, and to take any and all necessary actions, in order to (i) fully
vest in Buyer all right, title and interest to the Assets, and (ii) carry out
the terms of this Agreement and the transactions contemplated by this Agreement.

 

15.13 Construction. Whenever the context of this Agreement requires, the gender
of all words herein shall include the masculine, feminine, and neuter, and the
number of all words herein shall include the singular and plural. All references
to section numbers in this Agreement shall be references to sections in this
Agreement, unless otherwise specifically indicated. All Parties to this
Agreement have been represented by counsel and, accordingly, this Agreement
shall not be construed strictly for or against any Party hereto. This Agreement
shall not be construed more strictly against one Party than the other by virtue
of the fact that it may have

 

48



--------------------------------------------------------------------------------

been prepared by counsel for one of the Parties, it being recognized that each
Party has contributed substantially and materially to the preparation of this
Agreement.

 

15.14 Third Parties. None of the provisions of this Agreement shall confer
rights or benefits as third party beneficiaries or otherwise upon any third
party that is not expressly a party to this Agreement including, without
limitation, the Medicaid Members, and the provisions of this Agreement shall not
be enforceable by any such third party.

 

15.15 Time is of the Essence. Time is of the essence with regard to all of the
provisions of this Agreement. The parties acknowledge and agree that strict
compliance with all of the deadlines set forth in this Agreement, including,
without limitation, the deadlines for filings pursuant to Article XI.

 

15.16 Confidentiality. The parties acknowledge and agree that this Agreement is
within the scope of the Confidentiality Agreement. Notwithstanding the
Confidentiality Agreement, which shall survive the execution of this Agreement,
the parties may disclose any terms or conditions of this Agreement to any third
parties to comply with securities laws or HIC or insurance laws, and as needed
to meet prudent business requirements of shareholders, investors, bondholders,
members and other creditors.

 

15.17 Rights Cumulative. Except as set forth herein, all rights, powers and
remedies herein given to each party are cumulative and not alternative, and are
in addition to all statutes or rules of law. Any forbearance or delay by such
Party in exercising the same shall not be deemed to be a waiver thereof, and the
exercise of any right or partial exercise thereof shall not preclude the further
exercise thereof, and the same shall continue in full force and effect until
specifically waived by an instrument in writing executed by such Party.

 

15.18 Amendments. No amendment, modification, termination or waiver of any
provision of this Agreement shall be effective unless the same shall be set
forth in a writing signed by each party, and then only to the extent
specifically set forth therein.

 

*    *    *

 

[SIGNATURE PAGE FOLLOWS]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Execution Date.

 

BUYER:

 

CENTENE CORPORATION

By:

  /s/    MICHAEL F. NEIDORFF            

Michael F. Neidorff

Chairman & CEO

BUCKEYE COMMUNITY HEALTH PLAN, INC.

By:

  /s/    KAREY L. WITTY            

Karey L. Witty

Secretary & Treasurer

PARENT:

 

SUMMA HEALTH SYSTEMS

By:

  /s/    THOMAS P. STRAUSS                    

SELLER:

SUMMACARE, INC.

By:

  /S/    MARTY HAUSER                    

 